Exhibit 10.24

 

SECURITIES PURCHASE AGREEMENT

 

This SECURITIES PURCHASE AGREEMENT (this “Agreement”) is dated as of the 11th
day of November, 2008 (the “Effective Date”) by and between ARYx
Therapeutics, Inc., a Delaware corporation, with its principal office at 6300
Dumbarton Circle, Fremont, California 94555 (the “Company”), and the several
purchasers identified in the attached Exhibit A (individually, a “Purchaser” and
collectively, the “Purchasers”).

 

WHEREAS, the Company desires to issue and sell to the Purchasers an aggregate of
(i)  nine million six hundred forty-nine thousand five hundred forty-five
(9,649,545) shares (the “Shares”) of the authorized but unissued shares of
common stock, $0.001 par value per share, of the Company (the “Common Stock”);
and (ii) warrants in the form attached as Exhibit B to purchase an aggregate of
two million eight hundred ninety-four thousand eight hundred sixty-four
(2,894,864) shares of Common Stock (each, a “Warrant,” and collectively, the
“Warrants”); and

 

WHEREAS, the Purchasers, severally, wish to purchase the Shares and the Warrants
on the terms and subject to the conditions set forth in this Agreement.

 

NOW, THEREFORE, in consideration of the mutual agreements, representations,
warranties and covenants herein contained, the parties hereto agree as follows:

 

1.                                       Definitions.  As used in this
Agreement, the following terms shall have the following respective meanings:

 

(a)                                  “Affiliate” of a party means any
corporation or other business entity controlled by, controlling or under common
control with such party.  For this purpose “control” shall mean direct or
indirect beneficial ownership of fifty percent (50%) or more of the voting or
income interest in such corporation or other business entity.

 

(b)                                 “Closing Date” means the date of the
Closing.

 

(c)                                  “Exchange Act” means the Securities
Exchange Act of 1934, as amended, and all of the rules and regulations
promulgated thereunder.

 

(d)                                 “Majority Purchasers” shall mean Purchasers
which, at any given time, hold or have the right to acquire hereunder greater
than fifty percent (50%) of the voting power of the Shares issued and sold or to
be issued and sold pursuant to this Agreement, that have not been resold
pursuant to an effective registration statement under the Securities Act or
Rule 144 under the Securities Act.

 

(e)                                  “Operative Agreements” shall mean the
Registration Rights Agreement and the Warrants together with this Agreement.

 

--------------------------------------------------------------------------------


 

(f)                                    “Registration Rights Agreement” shall
mean that certain Registration Rights Agreement, dated as of the date hereof,
among the Company and the Purchasers.

 

(g)                                 “Rules and Regulations” shall mean the
rules and regulations of the SEC.

 

(h)                                 “SEC” shall mean the Securities and Exchange
Commission.

 

(i)                                     “SEC Documents” shall have the meaning
set forth in Section 3.29 below.

 

(j)                                     “Securities” shall mean the Shares, the
Warrants and the Underlying Shares.

 

(k)                                  “Securities Act” shall mean the Securities
Act of 1933, as amended, and all of the rules and regulations promulgated
thereunder.

 

(l)                                     “Underlying Shares” shall mean the
shares of Common Stock issuable upon exercise of the Warrants.

 

2.                                       Purchase and Sale of Securities.

 

2.1                                 Purchase and Sale.  Subject to and upon the
terms and conditions set forth in this Agreement, the Company agrees to issue
and sell to each Purchaser, and each Purchaser, severally, hereby agrees to
purchase from the Company, at the Closing (as defined below), (i) the number of
Shares of Common Stock set forth opposite the name of such Purchaser under the
heading “Number of Shares to be Purchased” on Exhibit A hereto, at a purchase
price of two dollars and twenty cents ($2.20) per share (the “Common Stock
Purchase Price”) and (ii) a Warrant to purchase thirty percent (30%) of the
number of Shares purchased by such Purchaser (rounded up to the nearest whole
share) pursuant to this Agreement, for a total number of Underlying Shares as
set forth under the heading “Number of Underlying Shares to be Purchased under
Warrants” on Exhibit A hereto, at a purchase price per Underlying Share of
twelve and one-half cents ($0.125) and having a term of five (5) years from the
Closing Date and an exercise price of two dollars and sixty-four cents ($2.64)
per Underlying Share, which is equal to one hundred twenty percent (120%) of the
Common Stock Purchase Price.  The total purchase price payable by each Purchaser
for the Shares and the Warrants that such Purchaser is hereby agreeing to
purchase is set forth opposite the name of such Purchaser under the heading
“Aggregate Purchase Price” on Exhibit A hereto.  The aggregate purchase price
payable by the Purchasers to the Company for all of the Shares and Warrants
shall be equal to approximately $21.6 million.

 

2.2                                 Closing.  Subject to Section 2.3 hereof, the
closing of the transactions contemplated under this Agreement (the “Closing”)
shall take place at the offices of Cooley Godward Kronish LLP (“Cooley”),
counsel to the Company, on the second or third business day after the Effective
Date subject to satisfaction of the closing conditions set forth in Sections 5.1
and 5.2 hereof or at such other location, date

 

2

--------------------------------------------------------------------------------


 

and time as may be agreed upon between the Majority Purchasers and the Company. 
At the Closing, the Company shall deliver to each Purchaser a single stock
certificate and a single Warrant representing the number of Shares and the right
to acquire the number of Underlying Shares purchased by such Purchaser, each to
be registered in the name of such Purchaser, against payment of the purchase
price therefor by wire transfer of immediately available funds to such account
or accounts as the Company shall designate in writing or such other method of
closing upon which the Company and a Purchaser may agree.

 

2.3                                 Subsequent Closing.  If Montreux Equity
Partners III, SBIC, LP or any Affiliate of OrbiMed Advisors LLC included as a
Purchaser on Exhibit A did not deposit into the designated escrow account
established for the Closing or otherwise remit to the Company their respective
Aggregate Purchase Price at or prior to the Closing (the “Subsequent
Purchasers”), then, provided the Closing has occurred, each Subsequent Purchaser
shall have an absolute obligation to deliver payment of such Subsequent
Purchaser’s Aggregate Purchase Price by wire transfer of immediately available
funds to such account or accounts as the Company shall designate in writing and
to purchase the entire number of Shares and Warrants set forth opposite such
Subsequent Purchaser’s name on Exhibit A no later than November 25, 2008, and
the Company agrees to deliver to each Subsequent Purchaser against payment of
such Aggregate Purchase Price a single stock certificate and a single Warrant
representing the number of Shares and the right to acquire the number of
Underlying Shares purchased by such Subsequent Purchaser, each to be registered
in the name of such Subsequent Purchaser  (the “Subsequent Closing”). There
shall be no conditions precedent to the occurrence of the Subsequent Closing,
the purchase and sale at such Subsequent Closing shall otherwise be made on the
terms and conditions set forth in this Agreement, and (i) the representations
and warranties of the Company set forth in Section 3 hereof shall speak as of
the Closing and the Company shall have no obligation to update any such
representations or warranties, and (ii) the representations and warranties of
each Subsequent Purchaser in Section 4 hereof shall speak as of the Effective
Date, the Closing Date, and the date of the Subsequent Closing.

 

3.                                       Representations and Warranties of the
Company. Except as disclosed in the SEC Documents (as hereinafter defined), the
Company hereby represents and warrants to each of the Purchasers, as of the
Effective Date and the Closing Date, as follows:

 

3.1                                 Incorporation.  The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware with full power and authority (corporate and other) to own,
lease and operate, as the case may be, its properties and conduct its business
as now conducted and as described in the SEC Documents; and the Company is duly
qualified to transact business and is in good standing in each jurisdiction in
which the nature of the business conducted by it, or its ownership or leasing of
property, or its employment of employees or consultants therein, makes such
qualification necessary, except where the failure to be so qualified or be in
good standing would not reasonably be expected to have, individually or in the
aggregate, a material adverse effect on the financial condition, business,
properties, results of operations or prospects of the Company (“Material Adverse
Effect”).  The

 

3

--------------------------------------------------------------------------------


 

Company has not received a written notification that any proceeding has been
instituted in any such jurisdiction, revoking, limiting or curtailing, or
seeking to revoke, limit or curtail, such power and authority or qualification,
and to the Company’s knowledge, no proceeding has been instituted in any such
jurisdiction, revoking, limiting or curtailing, or seeking to revoke, limit or
curtail, such power and authority or qualification.  The Company is in
possession of and operating in material compliance with all authorizations,
licenses, certificates, consents, orders and permits from state, federal and
other regulatory authorities that are material to the conduct of its business,
all of which are valid and in full force and effect.  The Company is not in
violation of its certificate of incorporation (the “Certificate of
Incorporation”) and bylaws (the “Bylaws”) as in effect on the Effective Date and
the Closing Date, complete and correct copies of which have been filed by the
Company with the SEC.  The Company’s sole subsidiary, ARYx Therapeutics Limited,
a United Kingdom company, is a non-operating company with de minimis assets and
liabilities and no business operations.  Except for short-term investments and
investments that are not material to the Company, the Company does not own any
shares of stock or any other equity or long-term debt securities of any
corporation or have any equity interest in any firm, partnership, limited
liability company, joint venture, association or other entity except as set
forth in the SEC Documents.

 

3.2                                 Authority.  The Company has all requisite
corporate power and authority to enter into this Agreement and the other
Operative Agreements and to perform the transactions contemplated hereby and
thereby.  The Operative Agreements have been duly authorized, executed and
delivered by the Company and are valid and binding agreements on the part of the
Company, enforceable in accordance with their terms, except as may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium or other similar
laws relating to or affecting creditors’ rights generally or by general
equitable principles.

 

3.3                                 No Conflict.  The performance of this
Agreement and the other Operative Agreements and the consummation of the
transactions herein and therein contemplated will not result in (A) any
violation of the Certificate of Incorporation or Bylaws of the Company or (B) a
breach or violation of any of the terms and provisions of, or constitute a
default under any contract, agreement, license, understanding, indenture,
mortgage, deed of trust, loan agreement, joint venture, lease (including without
limitation any sale and leaseback arrangement) or bond, debenture, note or other
evidence of indebtedness, to which the Company is a party or by or to which it
or its properties (including without limitation all Company Intellectual
Property (as defined in Section 3.12(a))) are or may be bound or subject (each,
a “Contract”) or any law, order, ruling, rule, regulation, writ, assessment,
injunction, judgment or decree of any government or governmental court, agency
or body, including the NASDAQ Stock Market LLC (“NASDAQ”), or any arbitration
panel or authority, domestic or foreign, having jurisdiction over the Company or
over any of its respective properties (including without limitation all Company
Intellectual Property) or Contracts (“Government Entity”) or by or to which they
or such of its properties or Contracts are or may be bound or subject (each, a
“Law”), except in the case of this clause (B), such defaults or

 

4

--------------------------------------------------------------------------------


 

violations which would not reasonably be expected to have, individually or in
the aggregate, a Material Adverse Effect.

 

3.4                                 Consents and Approvals.  No consent,
approval, authorization or order of or qualification with any Government Entity
is required for the execution and delivery of this Agreement or the other
Operative Agreements and the consummation by the Company of the transactions
herein and therein contemplated, except such consents (i) that will be obtained
prior to the Closing Date and (ii) as may be required under the Securities Act,
the Exchange Act (if applicable), the Rules and Regulations, or under state or
other securities or blue sky laws or NASDAQ, all of which requirements will be
satisfied in all material respects at or prior to the Closing Date (except for
the filing of a Form D and related blue sky law filings which will be timely
filed after the Closing Date).

 

3.5                                 Litigation; Contracts.  Except as disclosed
in the SEC Documents, there are no actions, suits, claims, investigations or
proceedings pending or, to the Company’s knowledge, threatened to which the
Company or, to the Company’s knowledge, any of its respective directors or
officers is a party, or of which any of its respective properties (including
without limitation all Company Intellectual Property) or any Contract is the
subject, at law or in equity, before or by any federal, state, local or foreign
governmental or regulatory commission, board, body, authority or agency which,
if adversely decided, would be reasonably likely to result in a decision,
ruling, finding, judgment, decree, order or settlement having a Material Adverse
Effect or to prevent or delay consummation of the transactions contemplated
hereby.  There are no Contracts of a character required to be described or
referred to in the SEC Documents, and/or filed as an exhibit to the SEC
Documents, by the Securities Act, the Exchange Act or the Rules and Regulations,
which have not been accurately described in all material respects in the SEC
Documents, and/or filed as an exhibit to the SEC Documents, other than the
omission of which would not reasonably be expected to have a Material Adverse
Effect.  The Contracts described in the SEC Documents are in full force and
effect and are valid agreements, enforceable by the Company, except as the
enforcement thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws relating to or affecting
creditors’ rights generally or by general equitable principles.  No event has
occurred, and no circumstance or condition exists, that (with or without notice
or lapse of time) (A) has resulted or is reasonably likely to result in a
breach, default, violation or waiver of any Contract or any provision thereof;
(B) gives or is reasonably likely to give any party to any Contract the right to
declare a breach, default or violation of or exercise any remedy under such
Contract; (C) gives or is reasonably likely to give any party to any Contract
the right to cancel, terminate, modify or be excused from performance of any
obligations under such Contract; or (D) has resulted or is reasonably likely to
result in a violation of any Law or in imposition of any fines, penalties,
damages, injunctions, prohibitions or other sanctions, except where such
breaches, defaults, violations, waivers, remedies, cancellations, terminations,
modifications, excuses or impositions would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

5

--------------------------------------------------------------------------------


 

3.6                                 Capitalization.  All outstanding shares of
capital stock of the Company have been duly authorized and validly issued and
are fully paid and nonassessable, have been issued in compliance with all
federal and state securities laws, and have not been issued in violation of or
subject to any preemptive rights or other rights to subscribe for or purchase
securities.  The authorized capital stock of the Company consists of
(i) 150,000,000 shares of Common Stock, of which approximately 17,689,332 shares
are outstanding on the Effective Date and (ii) 10,000,000 shares of preferred
stock, of which no shares are outstanding on the Effective Date.  Except for
(i) options to purchase Common Stock or other equity awards issued to employees
and consultants of the Company pursuant to the employee benefits plans disclosed
in the SEC Documents and (ii) outstanding warrants disclosed in the SEC
Documents, there are no existing options, warrants, calls, preemptive (or
similar) rights, subscriptions or other rights, agreements, arrangements or
commitments of any character obligating the Company to issue, transfer or sell,
or cause to be issued, transferred or sold, any shares of the capital stock of
the Company or other equity interests in the Company or any securities
convertible into or exchangeable for such shares of capital stock or other
equity interests, and there are no outstanding contractual obligations of the
Company to repurchase, redeem or otherwise acquire any shares of its capital
stock or other equity interests.  There are no voting agreements or other
similar arrangements with respect to the Common Stock to which the Company is a
party.  The description of the Company’s warrants, stock option plans, employee
stock purchase plans or similar arrangements, and the options or other rights
granted and exercised thereunder, set forth in the SEC Documents accurately and
fairly presents, in all material respects, the information required to be shown
with respect to such warrants, plans, arrangements, options and rights. The
issuance and sale of the Securities will not result in a right of any current
holder of Company securities to adjust the exercise, conversion, exchange or
reset price under such securities.

 

3.7                                 Authorization.  The Securities have been
duly authorized for issuance and sale to the Purchasers pursuant to this
Agreement and, when issued and delivered by the Company against payment therefor
in accordance with the terms of this Agreement, will be duly and validly issued
and fully paid and nonassessable, and will be sold free and clear of any pledge,
lien, security interest, encumbrance, claim or equitable interest.  The
Underlying Shares have been duly and validly authorized and reserved for
issuance and, upon exercise of the Warrants in accordance with their terms,
including payment of the exercise price therefore, the Underlying Shares will be
validly issued, fully paid and nonassessable and will be sold free and clear of
any pledge, lien, security interest, encumbrance, claim or equitable interest. 
No preemptive right, co-sale right, right of first refusal or other similar
right of stockholders exists with respect to any of the Securities or the
issuance and sale thereof, other than those that have been expressly waived
prior to the date hereof, those that will have been expressly waived prior to
the Closing Date, those that will automatically expire upon or will not apply to
the consummation of the transactions contemplated on the Closing Date and as set
forth in the Operative Agreements. Other than as set forth in that certain
Amended and Restated Investor Rights Agreement, dated October 22, 2007, by and
between the Company and the other parties thereto, no stockholder of the Company
has any right (which has not been waived or has not expired by reason of lapse
of time) following the notification of

 

6

--------------------------------------------------------------------------------


 

the Company’s intent to file the registration statement to be filed by the
Company pursuant to Registration Rights Agreement (the “Registration Statement”)
to require the Company to register the sale of any shares owned by such
stockholder under the Securities Act in the Registration Statement other than as
set forth in the Registration Rights Agreement.  No further approval or
authorization of any stockholder or the Board of Directors of the Company is
required for the issuance and sale or transfer of the Securities, or the filing
of the Registration Statement by the Company. No further approval or
authorization of any other third party is required for the issuance and sale or
transfer of the Securities, or the filing of the Registration Statement by the
Company, except as may be required under federal, state or other securities or
blue sky laws.

 

3.8                                 Accountants.  Ernst & Young LLP, whose
report on the financial statements of the Company is filed with the SEC in the
Company’s Annual Report on Form 10-K for the year ended December 31, 2007, are,
to the Company’s knowledge, independent registered public accountants as
required by the Securities Act and the Rules and Regulations.  Except as
described in the SEC Documents and as pre-approved in accordance with the
requirements set forth in Section 10A of the Exchange Act, to the Company’s
knowledge, Ernst & Young LLP has not engaged in any “prohibited activities” (as
defined in Section 10A of the Exchange Act) on behalf of the Company.

 

3.9                                 Financial Statements.  The financial
statements of the Company, together with the related schedules and notes, set
forth in the SEC Documents:  (i) present fairly, in all material respects, the
financial position of the Company as of the dates indicated and the results of
operations and cash flows of the Company for the periods specified; and
(ii) have been prepared in compliance with requirements of the Securities Act
and the Rules and Regulations and in conformity with generally accepted
accounting principles in the United States applied on a consistent basis during
the periods presented, except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP, and the schedules included in
such financial statements present fairly, in all material respects, the
information required to be stated therein (provided, however, that the
statements that are unaudited are subject to normal year-end adjustments). 
There are no financial statements (historical or pro forma) and/or related
schedules and notes that are required to be included in the SEC Documents that
are not included as required by the Securities Act, the Exchange Act and/or the
Rules and Regulations, except where a failure to so include would not reasonably
be expected to have, individually or in the aggregate, a Material Adverse
Effect.

 

3.10                           No Changes.  Except as disclosed in the SEC
Documents, subsequent to June 30, 2008 there has not been (i) any change,
development or event that would reasonably be expected to result, individually
or in the aggregate, in a Material Adverse Effect, (ii) any transaction that is
material to the Company, (iii) any obligation, direct or contingent, that is
material to the Company, incurred by the Company, (iv) any change in the capital
stock or outstanding indebtedness of the Company that is material to the
Company, (v) any dividend or distribution of any kind declared, paid or made on
the capital stock of the Company or (vi) any loss or damage (whether or not
insured) to the property of the Company that has been sustained or will

 

7

--------------------------------------------------------------------------------


 

have been sustained that would reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.

 

3.11                           Property.  Except as set forth in the SEC
Documents:  (i) the Company has good and marketable title to all properties and
assets described in the SEC Documents as owned by it free and clear of any
pledge, lien, security interest, encumbrance, claim or equitable interest,
whether imposed by agreement, contract, understanding, law, equity or otherwise,
except for Permitted Liens (as defined below) or where any failure to have good
and marketable title to such properties and assets would not reasonably be
expected to have, individually or in the aggregate, a Material Adverse Effect;
and (ii) the Company has valid and enforceable leases, including without
limitation any leases that are the subject of any sale and leaseback
arrangement, for all properties described in the SEC Documents as leased by it,
except as the enforcement thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws relating to or
affecting creditors’ rights generally or by general equitable principles. 
Except as set forth in the SEC Documents, the Company owns or leases all such
properties as are necessary to its operations as now conducted or as proposed to
be conducted.  A “Permitted Lien” shall mean (i) liens for taxes not yet due,
(ii) mechanics liens and similar liens for labor, materials or supplies incurred
in the ordinary course of business for amounts that are not delinquent and
(iii) any liens that individually or in the aggregate are not material.

 

3.12                           Intellectual Property.

 

(a)                          The Company owns, or has valid, binding, and
enforceable licenses to use, the inventions, works of authorship, technology,
patents, patent applications, copyrights, trademarks, service marks, domain
names, trade names, service names, trade secrets, know-how (and other unpatented
and/or unpatentable proprietary rights) and all other intellectual property and
proprietary rights necessary to conduct its business in the manner described in
the SEC Documents (collectively, the “Company Intellectual Property”), except
for any Company Intellectual Property the absence of which would not have,
individually or in the aggregate, a Material Adverse Effect.  The Company
Intellectual Property is free and clear of any pledge, lien, security interest,
encumbrance, claim or equitable interest, whether imposed by agreement,
contract, understanding, law, equity or otherwise, except for Permitted Liens. 
All patent applications of the Company have been properly filed and prosecuted
in accordance with all applicable laws, including without limitation all
rules regarding the duty of candor, and, to the Company’s knowledge, no claim of
any patent or patent application (assuming the claims of patent applications
issue as currently pending) included in the Company Intellectual Property is
unenforceable or invalid, except for such unenforceability or invalidity that
would not reasonably be expected to result, individually or in the aggregate, in
a Material Adverse Effect.  The Company is not obligated to pay a royalty, grant
a license or provide other consideration to any third party in connection with
the Company Intellectual Property other than as disclosed in the SEC Documents.

 

8

--------------------------------------------------------------------------------


 

(b)                         Except as disclosed in the SEC Documents, (i) the
Company has not received any notice, and otherwise has no knowledge, of any
actual or potential infringement or misappropriation by any third parties of any
Company Intellectual Property; (ii) the conduct of the business of the Company
in the manner described in the SEC Documents, including without limitation the
manufacture, sale, use, or importation of any potential products of the Company
described therein, does not and will not, to the knowledge of the Company,
infringe, misappropriate, or interfere or conflict with, any patent, copyright,
trademark, trade secret, or other intellectual property or proprietary right of
any third party; (iii) the Company is not making, and does not intend to make,
any unauthorized use of any confidential information or trade secrets of any
third party; (iv) the Company has not received any written notice, and is not
otherwise aware, of any intellectual property or other proprietary rights of any
third parties that actually or potentially materially conflict or interfere with
the Company Intellectual Property; (v) to the Company’s knowledge, no third
party, including without limitation any academic or governmental organization,
possesses rights to the Company Intellectual Property which, if exercised, could
enable such party to develop products competitive to those of the Company;
(vi) there is no pending, nor to the knowledge of the Company, threatened
action, suit, proceeding, or other claim challenging the validity,
enforceability, or exploitation of, or the Company’s rights in or to, any
Company Intellectual Property; and (vii) there is no pending, nor to the
knowledge of the Company, threatened action, suit, proceeding, or other claim
that the Company infringes, misappropriates, or otherwise violates any
intellectual property or proprietary rights of any third party.

 

(c)                          The Company has a good faith belief that it has
taken those steps required in accordance with sound business practice and
commercially reasonable business judgment to establish and preserve its
ownership of, and licenses to, all Company Intellectual Property. Each former
and current employee and independent contractor of the Company has signed and
delivered one or more written contracts with the Company pursuant to which such
employee or independent contractor assigns to the Company all of his, her or its
rights in and to any inventions, discoveries, improvements, works of authorship,
know-how, or information made, conceived, reduced to practice, authored, or
discovered in the course of employment by or performance of services for the
Company, as well as any and all patent rights, copyrights, trademark rights, and
other intellectual property rights therein or thereto.  Neither the Company nor,
to the knowledge of the Company, any of its employees or independent contractors
have any agreements or arrangements with any third party restricting the
Company’s or any such employee’s or independent contractor’s engagement in
business activities that are material aspects of the Company’s business as
described in the SEC Documents.  To the Company’s knowledge, no employee or
independent contractor of the Company is in violation of any term of any
employment contract, patent disclosure agreement, invention assignment
agreement, non-competition agreement, non-disclosure agreement, or any other
agreement or arrangement with any former employer, customer, or other third
party as a result of such employee’s or independent contractors relationship
with the Company or any actions undertaken by such employee or independent
contractor while employed by or engaged with the

 

9

--------------------------------------------------------------------------------


 

Company, except as such violation would not reasonably be expected to have a
Material Adverse Effect.

 

3.13                           Tax Returns. The Company has timely filed all
federal, state and foreign income and franchise tax returns required to be filed
by the Company on or prior to the date hereof, and has paid all taxes shown
thereon as due, and there is no tax deficiency that has been or, to the
Company’s knowledge, might be asserted against the Company that would reasonably
be expected to have a Material Adverse Effect.  All tax liabilities are
adequately provided for on the books of the Company.

 

3.14                           Internal Controls.   Except as disclosed in the
SEC Documents, the Company has established and maintains a system of internal
accounting controls sufficient to provide reasonable assurances that: 
(i) transactions are executed in accordance with management’s general or
specific authorization; (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with generally accepted
accounting principles in the United States and to maintain accountability for
assets; (iii) access to assets is permitted only in accordance with management’s
general or specific authorization; and (iv) the recorded accountability for
assets is compared with existing assets at reasonable intervals and appropriate
action is taken with respect to any differences.

 

3.15                           Audit Committee.  The Company’s Board of
Directors has validly appointed an Audit Committee whose composition satisfies
the requirements of Rule 4350(d)(2) of the Rules of NASDAQ (the “NASDAQ Rules”)
and the Board of Directors and/or the Audit Committee has adopted a charter that
satisfies the requirements of Rule 4350(d)(1) of the NASDAQ Rules.  The Audit
Committee has reviewed the adequacy of its charter within the past 12 months.

 

3.16                           Disclosure Controls.  The Company has established
and maintains disclosure controls and procedures (as such term is defined in
Rule 13a-15 and 15d-15 under the Exchange Act) in the manner and to the extent
required by the Exchange Act and the rules promulgated thereunder by the SEC;
such disclosure controls and procedures are designed to ensure that material
information relating to the Company is made known to the Company’s Chief
Executive Officer and its Chief Financial Officer by others within the Company;
the Company’s auditors’ and the Audit Committee of the Board of Directors have
been advised of: (i) any significant deficiencies in the design or operation of
internal controls which could adversely affect the Company’s ability to record,
process, summarize, and report financial data; and (ii) any fraud, whether or
not material, that involves management or other employees who have a role in the
Company’s internal controls; any material weaknesses in internal controls have
been identified for the Company’s auditors; and since the date of the most
recent evaluation of such disclosure controls and procedures, there, have been
no significant changes in internal controls or in other factors that could
significantly affect internal controls, including any corrective actions with
regard to significant deficiencies and material weaknesses; the principal
executive officers (or their equivalents) and principal financial officers (or
their equivalents) of the Company have made all certifications required by the
Sarbanes-Oxley Act of 2002 (the “Sarbanes-Oxley Act”)

 

10

--------------------------------------------------------------------------------


 

and any related Rules and Regulations, and the statements contained in any such
certification are complete and correct; the Company is otherwise in compliance
in all material respects with all applicable effective provisions of the
Sarbanes-Oxley Act.

 

3.17                           Insurance.  The Company maintains insurance with
insurers of recognized financial responsibility of the types and in the amounts
it reasonably believes to be adequate for its business and consistent with
insurance coverage maintained by similar companies in similar businesses,
including, but not limited to, insurance covering the acts and omissions of
directors and officers, real and personal property owned or leased by the
Company against theft, damage, destruction, acts of vandalism and all other
risks customarily insured against, all of which insurance is in full force and
effect; and the Company has no reason to believe that it will not be able to
renew its existing insurance coverage as and when such coverage expires or to
obtain similar coverage from similar insurers as may be necessary to continue
its business at a cost that would not reasonably be expected to have a Material
Adverse Effect.

 

3.18                           Losses.  The Company has not sustained since
June 30, 2008 any losses or interferences with its business from fire,
explosion, flood or other calamity, whether or not covered by insurance, or from
any labor dispute or court or governmental action, order or decree, other than
any losses or interferences which would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect.

 

3.19                           Labor Disputes.  No labor dispute with employees
of the Company exists or, to the Company’s knowledge, is imminent which would
reasonably be expected to have a Material Adverse Effect.  No collective
bargaining agreement exists with any of the Company’s employees and, to the
Company’s knowledge, no such agreement is imminent.

 

3.20                           NASDAQ Global Market.  The Common Stock is
registered pursuant to Section 12(g) of the Exchange Act and is listed on the
NASDAQ Global Market, and the Company has taken no action designed to, or likely
to have the effect of, terminating the registration of the Common Stock under
the Exchange Act or delisting the Common Stock from the NASDAQ Global Market. 
The Company has not received any notification that the SEC or NASDAQ is
contemplating terminating such registration or listing.  The Company has taken
all actions necessary to list the Shares and the Underlying Shares for quotation
on the NASDAQ Global Market, except where a failure to take any action would not
reasonably be expected to result, individually or in the aggregate, in a
Material Adverse Effect. The Company is in compliance with all corporate
governance requirements of the NASDAQ Global Market.  The Company shall have
complied with all requirements of the NASDAQ Global Market with respect to the
issuance of the Securities.

 

3.21                           Investment Company.  The Company is not and,
after giving effect to the offering and sale of the Securities and the receipt
of the proceeds contemplated herein, will not be an “investment company,” as
such term is defined in the Investment Company Act of 1940, as amended.

 

11

--------------------------------------------------------------------------------


 

3.22                           Offering Materials; No Integrated Offering. 
Other than the SEC Documents and the Operative Agreements (collectively, the
“Offering Materials”), the Company has not distributed and, prior to the Closing
Date, will not distribute, any offering materials in connection with the
offering and sale of the Securities.  The Company has not in the past nor will
it hereafter take any action to sell, offer for sale or solicit offers to buy
any securities of the Company which would require the offer, issuance or sale of
the Securities, as contemplated by this Agreement, to be registered under
Section 5 of the Securities Act.

 

3.23                           No Manipulation of Stock.  Neither the Company
nor, to its knowledge, any of its affiliates has taken, directly or indirectly,
any action designed to or which has constituted or which might reasonably be
expected to cause or result, under the Exchange Act or otherwise, in the
stabilization or manipulation of the price of any security of the Company to
facilitate the sale or resale of the Securities.

 

3.24                           ERISA.  The Company is in compliance in all
material respects with all currently applicable provisions of the Employee
Retirement Income Security Act of 1974, as amended, including the regulations
and published interpretations thereunder, except where a failure to so comply
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect.

 

3.25                           Environmental.  Except as set forth in the SEC
Documents:  (i) to the Company’s knowledge, the Company is in material
compliance with all rules, laws and regulations relating to the use, treatment,
storage and disposal of toxic substances and protection of health or the
environment (“Environmental Laws”) which are applicable to its business, except
where a failure to so comply would not reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect; (ii) the Company
has not received any notice from any governmental authority or third party of an
asserted claim under Environmental Laws, which claim is required to be disclosed
in the SEC Documents; (iii) to the Company’s knowledge, the Company is not
currently required to make future material capital expenditures to comply with
Environmental Laws; and (iv) to the Company’s knowledge, no property that is
owned, leased or occupied by the Company has been designated a Superfund site
pursuant to the Comprehensive Response, Compensation and Liability Act of 1980,
as amended (42 U.S.C. Section 9601, et seq.), or otherwise designated as a
contaminated site under applicable state or local law.

 

3.26                           Outstanding Loans to Officers or Directors. 
There are no outstanding loans, advances (except normal advances for business
expenses in the ordinary course of business) or guarantees of indebtedness by
the Company to or for the benefit of any of the officers or directors of the
Company or any of the members of the families of any of them.

 

3.27                           Sales or Issuances.  The Company has not sold or
issued any shares of Common Stock during the six-month period preceding the date
hereof, including any sales pursuant to Rule 144A under, or Regulations D or S
of, the Securities Act, other than shares issued in a public offering pursuant
to a valid and

 

12

--------------------------------------------------------------------------------


 

effective registration statement filed with the SEC or shares issued pursuant to
employee benefit plans, qualified stock option plans or other employee
compensation plans or pursuant to outstanding options, rights or warrants.

 

3.28                           Regulatory Compliance. The Company possess all
certificates, authorizations and permits issued by the appropriate federal,
state or foreign regulatory authorities necessary to conduct its business as
currently conducted, including without limitation all such certificates,
authorizations and permits required by the United States Food and Drug
Administration or any other federal, state or foreign agencies or bodies engaged
in the regulation of pharmaceuticals or biohazardous materials, except where a
failure to so comply would not reasonably be expected to have, individually or
in the aggregate, a Material Adverse Effect.  The Company has not received any
notice of proceedings relating to the revocation or modification of any such
certificate, authorization or permit which, individually or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would have a Material
Adverse Effect.

 

3.29                           SEC Documents.  The Company has made available to
each Purchaser, a true and complete copy of the Company’s Registration Statement
on Form S-1, the Company’s Annual Report on Form 10-K for the year ended
December 31, 2007 and the Company’s Quarterly Reports on Form 10-Q for the
periods ended March 31, 2008 and June 30, 2008, and any other statement, report
(including, without limitation, Current Reports on Form 8-K), registration
statement (other than registration statements on Form S-8) or definitive proxy
statement filed by the Company with the SEC during the period commencing on
January 1, 2008 and ending on the date hereof.  The Company will, promptly upon
the filing thereof, also make available to each Purchaser all statements,
reports (including, without limitation, Quarterly Reports on Form 10-Q and
Current Reports on Form 8-K), registration statements and definitive proxy
statements filed by the Company with the SEC during the period commencing on the
date hereof and ending on the Closing Date (all such materials required to be
furnished to each Purchaser pursuant to this sentence or pursuant to the next
preceding sentence of this Section 3.29 being called, collectively, the “SEC
Documents”).  The Company has filed in a timely manner all documents that the
Company was required to file under the Exchange Act during the 12 months
preceding the date of this Agreement.  As of their respective filing dates, the
SEC Documents complied or will comply in all material respects with the
requirements of the Exchange Act or the Securities Act, as applicable, and none
of the SEC Documents contained or will contain any untrue statement of a
material fact or omitted or will omit to state a material fact required to be
stated therein or necessary in order to make the statements made therein, in
light of the circumstances under which they were made, not misleading, as of
their respective filing dates, except to the extent corrected by a subsequently
filed SEC Document. Without limiting the foregoing, effective on or about
December 1, 2008, the Company expects to meet each of the eligibility
requirements for the use of Form S-3 in connection with the resale registration
of the Shares and the Underlying Shares as contemplated under the Registration
Rights Agreement.

 

3.30                           Brokers or Finders.  Except for Pacific Growth
Equities, LLC (the “Placement Agent”), the Company has not dealt with any broker
or finder in connection

 

13

--------------------------------------------------------------------------------


 

with the transactions contemplated by this Agreement, and, except for certain
fees and expenses payable by the Company to the Placement Agent, the Company has
not incurred, and shall not incur, directly or indirectly, any liability for any
brokerage or finders’ fees or agents commissions or any similar charges in
connection with this Agreement or any transaction contemplated hereby.

 

3.31                           No General Solicitation; Securities Laws. Neither
the Company nor, to the knowledge of the Company, any person acting for the
Company, has conducted any “general solicitation” (as such term is defined in
Regulation D) with respect to any of the Securities being offered hereby. 
Assuming that all of the representations and warranties of the Purchasers set
forth in Section 4, are true and correct, the offer and sale of the Securities
was conducted and completed in compliance with the Securities Act.

 

4.                                       Representations and Warranties of the
Purchasers.  Each Purchaser severally for itself, and not jointly with the other
Purchasers, represents and warrants to the Company, as of the Effective Date and
the Closing Date, as follows:

 

4.1                                 Authorization.  All action on the part of
such Purchaser and, if applicable, its officers, directors and shareholders
necessary for the authorization, execution, delivery and performance of the
Operative Agreements and the consummation of the transactions contemplated
herein and therein has been taken.  When executed and delivered, each of the
Operative Agreements will constitute the legal, valid and binding obligation of
such Purchaser, enforceable against such Purchaser in accordance with its terms,
except as such may be limited by bankruptcy, insolvency, reorganization or other
laws affecting creditors’ rights generally and by general equitable principles. 
Such Purchaser has all requisite corporate power to enter into each of the
Operative Agreements and to carry out and perform its obligations under the
terms of the Operative Agreements.  Such Purchaser has the knowledge and
experience in financial and business matters as to be capable of evaluating the
merits and risks of an investment in the Securities and has the ability to bear
the economic risks of an investment in the Securities for an indefinite period
of time.  The Purchaser acknowledges that the Placement Agent has made no
representations or warranties regarding the Company; the Purchaser agrees that
neither the Placement Agent nor any of its controlling persons, Affiliates,
directors, officers, employees or consultants shall have any liability to the
Purchaser or any person asserting claims on behalf of or in right of the
Purchaser for any losses, claims, damages, liabilities or expenses arising out
of or relating to this Agreement or the Purchaser’s purchase of the Securities.

 

4.2                                 Purchase Entirely for Own Account.  Such
Purchaser is acquiring the Securities being purchased by it hereunder for
investment, for its own account, and not for resale or with a view to
distribution thereof in violation of the Securities Act. Such Purchaser has not
entered into an agreement or understanding with any other party to resell or
distribute such Securities.

 

4.3                                 Investor Status; Etc.  Such Purchaser
certifies and represents to the Company that it is now, and at the time such
Purchaser acquires any of the

 

14

--------------------------------------------------------------------------------


 

Securities, such Purchaser will be, an “Accredited Investor” as defined in
Rule 501 of Regulation D promulgated under the Securities Act and was not
organized for the purpose of acquiring the Securities.  Such Purchaser’s
financial condition is such that it is able to bear the risk of holding the
Securities for an indefinite period of time and the risk of loss of its entire
investment.  Such Purchaser has received, reviewed and considered all
information it deems necessary in making an informed decision to make an
investment in the Securities and has been afforded the opportunity to ask
questions of and receive answers from the management of the Company concerning
this investment and has sufficient knowledge and experience in investing in
companies similar to the Company in terms of the Company’s stage of development
so as to be able to evaluate the risks and merits of its investment in the
Company.

 

4.4                                 Confidential Information.  Each Purchaser
understands that any information, other than the SEC Documents, provided to such
Purchaser by the Company, including, without limitation, the existence and
nature of all discussions and presentations, if any, regarding this offering and
the Operative Agreements, is strictly confidential and proprietary to the
Company and is being submitted to the Purchaser solely for such Purchaser’s
confidential use in connection with its investment decision regarding the
Securities.  Such Purchaser agrees to use such information for the sole purpose
of evaluating a possible investment in the Securities and such Purchaser hereby
acknowledges that it is prohibited from reproducing or distributing such
information, the Operative Agreements, or any other offering materials, in whole
or in part, or divulging or discussing any of their contents except for use
internally and by its legal counsel and except as required by law or legal
process.  Such Purchaser understands that the federal securities laws prohibit
any person who possesses material nonpublic information about a company from
trading in securities of such company.

 

4.5                                 Shares Not Registered.  Such Purchaser
understands that the Securities have not been registered under the Securities
Act, by reason of their issuance by the Company in a transaction exempt from the
registration requirements of the Securities Act, and that the Securities must
continue to be held by such Purchaser unless a subsequent disposition thereof is
registered under the Securities Act or is exempt from such registration.  The
Purchaser understands that the exemptions from registration afforded by Rule 144
(the provisions of which are known to it) promulgated under the Securities Act
depend on the satisfaction of various conditions, and that, if applicable,
Rule 144 may afford the basis for sales only in limited amounts.

 

4.6                                 No Conflict.  The execution and delivery of
the Operative Agreements by such Purchaser and the consummation of the
transactions contemplated hereby and thereby will not conflict with or result in
any material violation of or default by such Purchaser (with or without notice
or lapse of time, or both) under, or give rise to a right of termination,
cancellation or acceleration of any material obligation or to a loss of a
material benefit under (i) any provision of the organizational documents of such
Purchaser, (ii) any material agreement or instrument, permit, franchise, or
license or (iii) any judgment, order, statute, law, ordinance, rule or
regulations, applicable to such Purchaser or its respective properties or
assets.

 

15

--------------------------------------------------------------------------------


 

4.7                                 Brokers.  Such Purchaser has not retained,
utilized or been represented by any broker or finder in connection with the
transactions contemplated by this Agreement.

 

4.8                                 Consents.  All consents, approvals, orders
and authorizations required on the part of such Purchaser in connection with the
execution, delivery or performance of this Agreement and the consummation of the
transactions contemplated herein have been obtained and are, or will be,
effective as of the Closing.

 

4.9                                 No Intent to Effect a Change of Control. 
Such Purchaser has no present intent to change or influence the control of the
Company within the meaning of Rule 13d of the Exchange Act.

 

4.10                           Acknowledgments Regarding Placement Agent.  Each
Purchaser acknowledges that the Placement Agent is acting as placement agent for
the Securities being offered hereby and will be compensated by the Company for
acting in such capacity.  Each Purchaser further acknowledges that the Placement
Agent has acted solely as placement agent for the Company in connection with the
offering of the Securities by the Company, that if the Placement Agent provided
any information and data to such Purchaser in connection with the transactions
contemplated hereby, that such information and data have not been subjected to
independent verification by the Placement Agent, and that the Placement Agent
makes no representation or warranty with respect to the accuracy or completeness
of such information, data or other related disclosure material. Each Purchaser
further acknowledges that in making its decision to enter into this Agreement
and purchase the Securities it has relied on its own examination of the Company
and the terms of, and consequences, of holding the Securities.  Each Purchaser
further acknowledges that the provisions of this Section 4.10 are also for the
benefit of, and may also be enforced by, the Placement Agent.

 

4.11                           Information. Each Purchaser and its advisors, if
any, have been furnished with all materials relating to the business, finances
and operations of the Company, and materials relating to the offer and sale of
the Securities, if any, that have been requested by the Purchaser or its
advisors, if any.  The Purchaser and its advisors, if any, have been afforded
the opportunity to ask questions of the Company.  The Purchaser acknowledges and
understands that its investment in the Securities involves a significant degree
of risk, including the risks reflected in the SEC Documents.

 

4.12                           No Public Offering.  Such Purchaser has not
received any information relating to the Securities or the Company, and is not
purchasing the Securities as a result of, any form of general solicitation or
general advertising, including but not limited to, any advertisement, article,
notice or other communication published in any newspaper, magazine or similar
media or broadcast over television or radio or pursuant to any seminar or
meeting whose attendees were invited by any general solicitation or general
advertising.

 

16

--------------------------------------------------------------------------------


 

4.13                           Short Positions. Such Purchaser will not use any
of the Securities acquired pursuant to this Agreement to cover any short
position in the Common Stock if doing so would be in violation of applicable
securities laws.

 

4.14                           Residency.  Purchaser’s principal executive
offices are in the jurisdiction set forth immediately below Purchaser’s name on
the applicable signature page attached hereto.

 

4.15                           Governmental Review.  Purchaser understands that
no United States federal or state agency or any other government or governmental
agency has passed upon or made any recommendation or endorsement of the
Securities.

 

5.                                       Conditions Precedent.

 

5.1                                 Conditions to the Obligation of the
Purchasers to Consummate the Closing.  The obligation of each Purchaser to
consummate the Closing and to purchase and pay for the Shares and Warrants being
purchased by it pursuant to this Agreement is subject to the satisfaction of the
following conditions precedent:

 

(a)                          The representations and warranties of the Company
contained herein shall be true and correct on and as of the Closing Date with
the same force and effect as though made on and as of the Closing Date (it being
understood and agreed by each Purchaser that, in the case of any representation
and warranty of the Company contained herein which is not hereinabove qualified
by application thereto of a materiality standard, such representation and
warranty need be true and correct only in all material respects in order to
satisfy as to such representation or warranty the condition precedent set forth
in the foregoing provisions of this Section 5.1(a)).

 

(b)                         The Registration Rights Agreement and the applicable
Warrant shall have been executed and delivered by the Company.

 

(c)                          The Company shall have performed all obligations
and conditions required to be performed or observed by the Company under this
Agreement on or prior to the Closing Date.

 

(d)                         No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted before any court,
arbitrator or governmental body, agency or official and shall be pending.

 

(e)                          The purchase of and payment for the Securities by
the Purchaser shall not be prohibited by any law or governmental order or
regulation.  All necessary consents, approvals, licenses, permits, orders and
authorizations of, or registrations, declarations and filings with, any
governmental or administrative agency or of any other person with respect to any
of the transactions contemplated hereby shall have been duly obtained or made
and shall be in full force and effect (except for the filing of a Form D and
related blue sky law filings which will be timely filed after the Closing Date).

 

17

--------------------------------------------------------------------------------


 

(f)                            All instruments and corporate proceedings in
connection with the transactions contemplated by this Agreement to be
consummated at the Closing shall be satisfactory in form and substance to such
Purchaser, the Purchaser shall have received an opinion of legal counsel to the
Company substantially in the form of Exhibit C attached hereto, and such
Purchaser shall have received counterpart originals, or certified or other
copies of all documents, including without limitation records of corporate or
other proceedings, which it may have reasonably requested in connection
therewith and such certificates of the Company’s officers as such Purchaser may
have reasonably requested in connection with such transactions.

 

(g)                         The Purchasers shall have delivered a minimum of
$18.2 million of the aggregate purchase price for all of the Shares and the
Warrants to be purchased hereunder into the designated escrow account
established for the Closing.

 

(h)                         The Purchasers shall have received a copy of the
irrevocable instructions to the Company’s transfer agent instructing the
transfer agent to deliver the Shares to the Purchasers in accordance with the
amounts set forth in Exhibit A.

 

5.2                                 Conditions to the Obligation of the Company
to Consummate the Closing.  The obligation of the Company to consummate the
Closing and to issue and sell to each of the Purchasers the Shares and Warrants
to be purchased by it at the Closing is subject to the satisfaction of the
following conditions precedent:

 

(a)                          The representations and warranties contained herein
of such Purchaser shall be true and correct on and as of the Closing Date with
the same force and effect as though made on and as of the Closing Date (it being
understood and agreed by the Company that, in the case of any representation and
warranty of each Purchaser contained herein which is not hereinabove qualified
by application thereto of a materiality standard, such representation and
warranty need be true and correct only in all material respects in order to
satisfy as to such representation or warranty the condition precedent set forth
in the foregoing provisions of this Section 5.2(a)).

 

(b)                         The Registration Rights Agreement shall have been
executed and delivered by each Purchaser.

 

(c)                          The Purchasers shall have performed all obligations
and conditions herein required to be performed or observed by the Purchasers on
or prior to the Closing Date.

 

(d)                         No proceeding challenging this Agreement or the
transactions contemplated hereby, or seeking to prohibit, alter, prevent or
materially delay the Closing, shall have been instituted before any court,
arbitrator or governmental body, agency or official and shall be pending.

 

(e)                          The sale of the Securities by the Company shall not
be prohibited by any law or governmental order or regulation.  All necessary
consents, approvals, licenses, permits, orders and authorizations of, or
registrations, declarations

 

18

--------------------------------------------------------------------------------


 

and filings with, any governmental or administrative agency or of any other
person with respect to any of the transactions contemplated hereby shall have
been duly obtained or made and shall be in full force and effect.

 

(f)                            The Purchasers shall have delivered a minimum of
$18.2 million of the aggregate purchase price for all of the Shares and the
Warrants to be purchased hereunder into the designated escrow account
established for the Closing.

 

(g)                         All instruments and corporate proceedings in
connection with the transactions contemplated by this Agreement to be
consummated at the Closing shall be satisfactory in form and substance to the
Company, and the Company shall have received counterpart originals, or certified
or other copies of all documents, including without limitation records of
corporate or other proceedings, which it may have reasonably requested in
connection therewith.

 

6.                                       Transfer, Legends.

 

6.1                                 Securities Law Transfer Restrictions.

 

(a)                          Each Purchaser understands that, except as provided
in the Registration Rights Agreement, the Securities have not been registered
under the Securities Act or any state securities laws, and each Purchaser agrees
that it will not sell, offer to sell, solicit offers to buy, dispose of, loan,
pledge or grant any right with respect to (collectively, a “Disposition”), the
Securities nor will such Purchaser engage in any hedging or other transaction
which is designed to or could be reasonably expected to lead to or result in a
Disposition of Securities by such Purchaser or any other person or entity unless
(a) the Securities are registered under the Securities Act, or (b) such
Purchaser shall have delivered to the Company an opinion of counsel in form,
substance and scope reasonably acceptable to the Company, to the effect that
registration is not required under the Securities Act or any applicable state
securities law due to the applicability of an exemption therefrom.  In that
connection, such Purchaser is aware of Rule 144 under the Securities Act and the
restrictions imposed thereby.  Such Purchaser acknowledges and agrees that no
sales of the Securities may be made under the Registration Statement filed by
the Company pursuant to the Registration Rights Agreement and that the
Securities are not transferable on the books of the Company unless the
certificate submitted to the transfer agent evidencing the Securities is
accompanied by a separate Purchaser’s Certificate of Subsequent Sale: (i) in the
form of Exhibit D hereto; (ii) executed by an officer of, or other authorized
person designated by, the Purchaser; and (iii) to the effect that (A) the shares
have been sold in accordance with the Registration Statement, the Securities Act
and any applicable state securities or blue sky laws, and (B) the requirement,
if any, of delivering a current prospectus has been satisfied.  Each Purchaser
agrees that it will not use any of the Securities acquired pursuant to this
Agreement to engage in any hedging or other transactions prohibited under
federal or state securities laws.  Such prohibited hedging or other transactions
would include, without limitation, effecting any short sale or having in effect
any short position (whether or not such sale or position is in violation of
applicable securities laws and regardless of when such position was entered
into) or any purchase, sale or grant of

 

19

--------------------------------------------------------------------------------


 

any right (including, without limitation, any put or call option) or any
borrowing or pre-borrowing with respect to the Securities or with respect to any
security (other than a broad-based market basket or index) that includes,
relates to or derives any significant part of its value from the Common Stock of
the Company.

 

(b)                         Each Purchaser acknowledges that no action has been
or will be taken in any jurisdiction outside the United States by the Company or
the Placement Agent that would permit an offering of the Securities, or
possession or distribution of offering materials in connection with the issue of
Securities, in any jurisdiction outside of the United States where action for
that purpose is required.  Each Purchaser outside the United States will comply
with all applicable laws and regulations in each foreign jurisdiction in which
it purchases, offers, sells or delivers Securities or has in its possession or
distributes any offering material, in all cases at its own expense.  The
Placement Agent is not authorized to make any representation or use any
information in connection with the issue, placement, purchase and sale of the
Securities.

 

(c)                          Each Purchaser hereby covenants with the Company
not to make any sale of the Securities without complying with the provisions of
the Operative Agreements and with all applicable securities laws and
regulations, and such Purchaser acknowledges that the certificates evidencing
the Shares and the Warrants will be imprinted with a legend that prohibits their
transfer except in accordance therewith.  Each Purchaser acknowledges that there
may occasionally be times when the Company, based on the advice of its counsel,
determines that it must suspend the Registration Statement, until such time as
an amendment to the Registration Statement has been filed by the Company and
declared effective by the SEC or until the Company has amended or supplemented
such Prospectus.

 

6.2                                 Legends.

 

(a)                          Each certificate representing any of the Shares and
each Warrant shall be endorsed with the legend substantially in the form as set
forth below, together with other legends as may be required by applicable
securities laws, and each Purchaser covenants that, except to the extent such
restrictions are waived by the Company, it shall not transfer the securities
represented by any such certificate without complying with the restrictions on
transfer described in this Agreement and the legends endorsed on such
certificate:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
UNDER SAID ACT AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED TRANSFER IS
EXEMPT FROM SAID ACT.”

 

20

--------------------------------------------------------------------------------


 

(b)                         After the earlier of (i) the effectiveness of the
Registration Statement and receipt by the Company of a Purchaser’s written
confirmation that such Securities will not be disposed of except in compliance
with the prospectus delivery requirements, if any, of the Securities Act or
(ii) unlimited resale pursuant to Rule 144 under the Securities Act becoming
available to a Purchaser, the Company shall, upon such Purchaser’s written
request, promptly cause certificates evidencing the Purchaser’s Shares to be
replaced with certificates that do not bear such restrictive legends. When the
Company is required to cause unlegended certificates to replace previously
issued legended certificates, the Company shall deliver unlegended certificates
to a Purchaser within three (3) business days following (i) submission by that
Purchaser of legended certificate(s) to the Company’s transfer agent or (ii) in
the event of an exercise of the Warrant, submission by that Purchaser of all
required documents (including the payment of the exercise price) to the Company
and the Company’s transfer agent for the purposes of such exercise in accordance
with the terms of the Warrant, together with a representation letter in
customary form.  The Company’s obligation to issue unlegended certificates
pursuant to this Section 6.2(b) shall be excused if (i) the SEC promulgates any
rule or interpretation expressly prohibiting removal of legends in such
circumstances, (ii) the SEC or other regulatory authority instructs the Company
or its transfer agent not to remove such legends, (iii) the SEC makes it a
condition to the effectiveness of the Registration Statement that the Company
continue to keep such legends in place, and (iv) with respect to a Purchaser, so
long as such Purchaser is deemed to be an “affiliate” of the Company pursuant to
the Securities Act and Rule 144 promulgated thereunder (in which case, the
certificate(s) evidencing such Purchaser’s shares shall also bear a legend
disclosing Purchaser’s status as an “affiliate” of the Company until such time
as such Purchaser is no longer deemed by the Company, in its reasonable
discretion with the advice of its legal counsel, to be an “affiliate” of the
Company in accordance with the Securities Act).

 

(c)                          Notwithstanding the removal of legends as provided
in Section 6.2(b), until a Purchaser’s Shares or the Underlying Shares, as
applicable, are sold pursuant to the Registration Statement or unlimited resale
pursuant to Rule 144 becomes available to the Purchaser, the Purchaser shall
continue to hold such shares in the form of a definitive stock certificate and
shall not hold the shares in street name or in book-entry form with a securities
depository.

 

7.                                       Termination; Liabilities Consequent
Thereon.  This Agreement may be terminated and the transactions contemplated
hereunder abandoned at any time prior to the Closing only as follows:

 

(a)                                  by the Purchasers, upon notice to the
Company if the conditions set forth in Section 5.1 shall not have been satisfied
on or prior to December 12, 2008; or

 

(b)                                 by the Company, upon notice to the
Purchasers if the conditions set forth in Section 5.2 shall not have been
satisfied on or prior to December 12, 2008; or

 

(c)                                  at any time by mutual agreement of the
Company and the Purchasers; or

 

21

--------------------------------------------------------------------------------


 

(d)                                 by the Purchasers, if there has been any
breach of any representation or warranty or any material breach of any covenant
of the Company contained herein and the same has not been cured within 15 days
after notice thereof (it being understood and agreed by each Purchaser that, in
the case of any representation or warranty of the Company contained herein which
is not hereinabove qualified by application thereto of a materiality standard,
such representation or warranty will be deemed to have been breached for
purposes of this Section 7(d) only if such representation or warranty was not
true and correct in all material respects at the time such representation or
warranty was made by the Company); or

 

(e)                                  by the Company, if there has been any
breach of any representation, warranty or any material breach of any covenant of
any Purchaser contained herein and the same has not been cured within 15 days
after notice thereof (it being understood and agreed by the Company that, in the
case of any representation and warranty of the Purchaser contained herein which
is not hereinabove qualified by application thereto of a materiality standard,
such representation or warranty will be deemed to have been breached for
purposes of this Section 7(e) only if such representation or warranty was not
true and correct in all material respects at the time such representation or
warranty was made by such Purchaser).

 

Notwithstanding the foregoing, with respect to Sections 7(b) and 7(e), the
Company may not terminate this Agreement as to any Purchaser who (i) has met its
closing obligations under Section 5.2, (ii) is not in breach of any
representation or warranty or material breach of any covenant of such Purchaser,
and (iii) elects to proceed with the Closing despite the failure of one or more
other Purchasers to meet their respective closing obligations under Section 5.2,
which shall include any act that causes any closing obligation under Section 5.2
to not be met, or the breach by one or more other Purchasers of any
representation, warranty or material covenant of any such Purchaser. Any
termination pursuant to this Section 7 shall be without liability on the part of
any party, unless such termination is the result of a material breach of this
Agreement by a party to this Agreement in which case such breaching party shall
remain liable for such breach notwithstanding any termination of this Agreement.
Any liability of a Purchaser under this Section 7 shall be several, and not
joint, with the obligations of any other Purchaser.

 

22

--------------------------------------------------------------------------------


 

8.                                       Indemnification. To the fullest extent
permitted by law, the Company agrees to indemnify and hold harmless each
Purchaser from and against any losses, claims, damages, judgments, fines,
penalties, expenses (including reasonable attorney’s fees and expenses), amounts
paid in settlement, and liabilities joint or several (“Claims”) to which such
Purchaser may become subject (under the Securities Act or otherwise) or which it
may incur in connection with investigating, preparing or defending any action,
claim, suit, inquiry, proceeding, investigation or appeal taken from the
foregoing by or before any court or governmental, administrative or other
regulatory agency, body or the SEC, whether pending or threatened, whether or
not an indemnified party is or may be a party thereto insofar as such Claims (or
actions or proceedings in respect thereof) arise out of, or are based upon any
breach of the representations or warranties of the Company contained herein or
failure to comply with the covenants and agreements of the Company contained
herein. The Company shall reimburse each Purchaser for the amounts provided for
herein on demand as such expenses are incurred as reasonably documented by the
Purchaser.

 

9.                                       Miscellaneous Provisions.

 

9.1                                 Public Statements or Releases.  The Company
shall, on the business day following the Closing Date, file a Current Report on
Form 8-K, disclosing the transactions contemplated hereby and make such other
filings and notices in the manner and time required by the SEC.  The Company and
the Placement Agent shall consult with each other in issuing any press releases
with respect to the transactions contemplated hereby, and none of the parties to
this Agreement shall make, issue, or release any announcement, whether to the
public generally, or to any of its suppliers or customers or other third
parties, with respect to this Agreement or the transactions provided for herein,
or make any statement or acknowledgment of the existence of, or reveal the
status of, this Agreement or the transactions provided for herein, without the
prior consent of the Company, which shall not be unreasonably withheld or
delayed, provided, that nothing in this Section 9.1 shall prevent any of the
parties hereto from making such public announcements as it may consider
necessary in order to satisfy its legal obligations, but to the extent not
inconsistent with such obligations, it shall provide the other parties with an
opportunity to review and comment on any proposed public announcement before it
is made.

 

9.2                                 Further Assurances.  Each party agrees to
cooperate fully with the other parties and to execute such further instruments,
documents and agreements and to give such further written assurances, as may be
reasonably requested by the other parties to better evidence and reflect the
transactions described herein and contemplated hereby, and to carry into effect
the intents and purposes of this Agreement.

 

9.3                                 Rights Cumulative.  Each and all of the
various rights, powers and remedies of the parties shall be considered to be
cumulative with and in addition to any other rights, powers and remedies which
such parties may have at law or in equity in the event of the breach of any of
the terms of this Agreement.  The exercise or partial exercise of any right,
power or remedy shall neither constitute the exclusive election thereof nor the
waiver of any other right, power or remedy available to such party.

 

23

--------------------------------------------------------------------------------


 

9.4                                 Pronouns.  All pronouns or any variation
thereof shall be deemed to refer to the masculine, feminine or neuter, singular
or plural, as the identity of the person, persons, entity or entities may
require.

 

9.5                                 Notices.  Any notices, reports or other
correspondence (hereinafter collectively referred to as “correspondence”)
required or permitted to be given hereunder shall be in writing, addressed as
set forth below and shall be deemed effectively given: (a) upon personal
delivery to the party to be notified, (b) when sent by confirmed electronic mail
or facsimile if sent during normal business hours of the recipient, if not, then
on the next business day, (c) three business (3) days after having been sent by
registered or certified mail, return receipt requested, postage prepaid, or
(d) one (1) day after deposit with a nationally recognized overnight courier,
specifying next day delivery, with written verification of receipt, in each case
costs prepaid.

 

(a)                                  All correspondence to the Company shall be
addressed as follows:

 

ARYx Therapeutics, Inc.

6300 Dumbarton Circle

Fremont, CA 94555
Attention:              Paul Goddard, Ph.D.
                                Chairman of the Board and

                                Chief Executive Officer

Facsimile:               510-585-2202

 

with a copy to (which shall not constitute notice):

 

Cooley Godward Kronish, LLP

Five Palo Alto Square

3000 El Camino Real

Palo Alto, CA 94306

Attention:              Jim F. Fulton, Jr., Esq.

Facsimile:               650-849-7400

 

All correspondence to any Purchaser shall be sent to such Purchaser at the
address set forth in Exhibit A.

 

(b)                                 Any entity may change the address to which
correspondence to it is to be addressed by ten (10) days advance written
notification as provided for herein.

 

9.6                                 Captions.  The captions and paragraph
headings of this Agreement are solely for the convenience of reference and shall
not affect its interpretation.

 

9.7                                 Severability.  Should any part or provision
of this Agreement be held unenforceable or in conflict with the applicable laws
or regulations of any jurisdiction, the invalid or unenforceable part or
provisions shall be replaced with a provision which accomplishes, to the extent
possible, the original business purpose of

 

24

--------------------------------------------------------------------------------


 

such part or provision in a valid and enforceable manner, and the remainder of
this Agreement shall remain binding upon the parties hereto.

 

9.8                                 Governing Law; Injunctive Relief.

 

(a)                          This Agreement shall be governed by and construed
in accordance with the internal and substantive laws of the State of Delaware
and without regard to any conflicts of laws concepts which would apply the
substantive law of some other jurisdiction.

 

(b)                         Each of the parties hereto acknowledges and agrees
that damages will not be an adequate remedy for any material breach or violation
of this Agreement if such material breach or violation would cause immediate and
irreparable harm (an “Irreparable Breach”).  Accordingly, in the event of a
threatened or ongoing Irreparable Breach, each party hereto shall be entitled to
seek equitable relief of a kind appropriate in light of the nature of the
ongoing or threatened Irreparable Breach, which relief may include, without
limitation, specific performance or injunctive relief; provided, however, that
if the party bringing such action is unsuccessful in obtaining the relief
sought, the moving party shall pay the non-moving party’s reasonable costs,
including attorney’s fees, incurred in connection with defending such action. 
Such remedies shall not be the parties’ exclusive remedies, but shall be in
addition to all other remedies provided in this Agreement.

 

9.9                                 Amendments. This Agreement may not be
amended or modified, and no rights or provisions may be waived, except pursuant
to an instrument in writing signed by the Company and the Majority Purchasers;
provided, however, that this Agreement may not be amended or modified, and no
rights or provisions may be waived, in any way that materially adversely affects
the rights and/or obligations of any Purchaser under this Agreement in a manner
materially different from the manner in which it affects the rights and/or
obligations of the other Purchasers without the written consent of such
adversely affected party. The Company shall give prompt written notice of any
amendment, modification or waiver hereof to any party hereto that did not
consent in writing to such amendment, modification or waiver. Any amendment,
modification or waiver effected in accordance with this Section 9.9 shall be
binding on all parties hereto, even if they do not execute such consent.

 

9.10                           Waiver.  No waiver of any term, provision or
condition of this Agreement, whether by conduct or otherwise, in any one or more
instances, shall be deemed to be, or be construed as, a further or continuing
waiver of any such term, provision or condition or as a waiver of any other
term, provision or condition of this Agreement.

 

9.11                           Expenses.  Each party will bear its own costs and
expenses in connection with this Agreement; provided however that the Company
shall reimburse Growth Equity Opportunities Fund, LLC (“NEA”), for all
documented legal, due diligence and other fees and expenses incurred by NEA in
connection with the transaction described in this Agreement (not to exceed
$40,000), and subsequently with

 

25

--------------------------------------------------------------------------------


 

respect to review of the Registration Statement required to be filed pursuant to
the Registration Rights Agreement (not to exceed $10,000).

 

9.12                           Assignment.  The rights and obligations of the
parties hereto shall inure to the benefit of and shall be binding upon the
authorized successors and permitted assigns of each party.  No party may assign
its rights or obligations under this Agreement or designate another person
(i) to perform all or part of its obligations under this Agreement or (ii) to
have all or part of its rights and benefits under this Agreement, in each case
without the prior written consent of the Company, provided, however, that a
Purchaser may assign its rights hereunder with respect to any Securities
transferred to a “Qualified Holder” pursuant to and in compliance with
Section 14 of the Registration Rights Agreement, and may designate such
Qualified Holder to perform the duties of the Purchaser hereunder with respect
to such transferred Securities; provided, further that irrespective of such
transfer and designation the Purchaser shall remain obligated hereunder with
respect to all of such Purchaser’s purchased Securities.  In the event of any
assignment in accordance with the terms of this Agreement, the assignee shall
specifically assume and be bound by the provisions of the Agreement by executing
and agreeing to an assumption agreement reasonably acceptable to the Company.

 

9.13                           Survival.  The respective representations and
warranties given by the parties hereto, and the other covenants and agreements
contained herein, shall survive the Closing Date and the consummation of the
transactions contemplated herein for a period of one (1) year from the Closing
Date, without regard to any investigation made by any party; provided, however,
that the covenants and agreements contained in Sections 6, 8 and 9 of this
Agreement shall survive the Closing Date and the consummation of the
transactions contemplated herein beyond the one (1) year period and provided
further, that for clarification purposes, the provisions of Section 8 of this
Agreement shall only survive with respect to any claims pending as of the one
(1) year anniversary of the Closing Date and any claims arising thereafter out
of the breach of the covenants and agreements of the Company under Sections 6
and 9 of this Agreement.

 

9.14                           Counterpart. This Agreement may be executed in
two or more counterparts, each of which shall be deemed an original and all of
which together shall constitute one instrument. A facsimile, telecopy or other
reproduction of this Agreement may be executed by one or more parties hereto and
delivered by such party by facsimile or any similar electronic transmission
device pursuant to which the signature of or on behalf of such party can be
seen. Such execution and delivery shall be considered valid, binding and
effective for all purposes.  At the request of any party hereto, all parties
hereto agree to execute and deliver an original of this Agreement as well as any
facsimile, telecopy or other reproduction hereof.

 

9.15                           Entire Agreement.  The Operative Agreements
constitute the entire agreement between the parties hereto respecting the
subject matter hereof and supersede all prior agreements, negotiations,
understandings, representations and statements respecting the subject matter
hereof, whether written or oral.  No modification, alteration, waiver or change
in any of the terms of the Operative

 

26

--------------------------------------------------------------------------------


 

Agreements shall be valid or binding upon the parties hereto unless made in
writing and duly executed by the Company and the Majority Purchasers.

 

9.16                           Waiver of Conflicts.  Each party to this
Agreement acknowledges that Cooley, outside general counsel to the Company, has
in the past performed and is or may now or in the future represent one or more
Purchasers or their affiliates in matters unrelated to the transactions
contemplated by this Agreement (the “Financing”), including representation of
such Purchasers or their affiliates in matters of a similar nature to the
Financing.  The applicable rules of professional conduct require that Cooley
inform the parties hereunder of this representation and obtain their consent. 
Cooley has served as outside general counsel to the Company and has negotiated
the terms of the Financing solely on behalf of the Company.  The Company and
each Purchaser hereby (a) acknowledge that they have had an opportunity to ask
for and have obtained information relevant to such representation, including
disclosure of the reasonably foreseeable adverse consequences of such
representation; (b) acknowledge that with respect to the Financing, Cooley has
represented solely the Company, and not any Purchaser or any stockholder,
director or employee of the Company or any Purchaser; and (c) gives its informed
consent to Cooley’s representation of the Company in the Financing.

 

9.17                           Independent Nature of Purchasers’ Obligations and
Rights. The obligations of each Purchaser under this Agreement are several and
not joint with the obligations of any other Purchaser, and no Purchaser shall be
responsible in any way for the performance of the obligations of any other
Purchaser under this Agreement. Nothing contained herein, and no action taken by
any Purchaser, shall be deemed to constitute the Purchasers as a partnership, an
association, a joint venture or any other kind of entity, or create a
presumption that the Purchasers are in any way acting in concert or as a group
with respect to such obligations or the transaction contemplated hereby. Each
Purchaser shall be entitled to independently protect and enforce its rights,
including without limitation the rights arising out of this Agreement, and it
shall not be necessary for any other Purchaser to be joined as an additional
party in any proceeding for such purpose.

 

9.18                           Use of Proceeds.  The Company agrees that all
proceeds from the sale of the Shares and the Warrants pursuant to this Agreement
shall be used only for working capital and other corporate/operational purposes
of the Company; provided, however, that the Company shall be permitted to use
such proceeds to make required payments on the Company’s outstanding
indebtedness on the Effective Date as disclosed in the SEC Documents.

 

[SIGNATURE PAGE TO FOLLOW]

 

27

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have executed this SECURITIES PURCHASE
AGREEMENT as of the day and year first above written.

 

 

 

ARYX THERAPEUTICS, INC.

 

 

 

 

 

By:

/s/ Paul Goddard

 

Name:

Paul Goddard, Ph.D.

 

Title:

Chairman of the Board and

 

 

Chief Executive Officer

 

ARYX THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT – SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

GROWTH EQUITY OPPORTUNITIES
FUND, L.L.C.

 

 

 

By:  New Enterprise Associates 12, Limited
Partnership, its Member

 

   By: NEA Partners 12, Limited

 

Partnership, its general partner

 

By: NEA 12 GP, LLC, its general

 

partner

 

 

 

By:

/s/ Charles W. Newhall

 

Name:

Charles W. Newhall

 

Title:

Manager

 

 

 

 

 

Address:

 

 

 

c/o New Enterprise Associates

 

1119 St. Paul Street

 

Baltimore, MD 21201

 

 

 

 

 

Facsimile: (410) 752-7721

 

ARYX THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT – SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

MPM BIOVENTURES III, L.P.

 

 

 

 

 

By: MPM BioVentures III GP, L.P., its

 

General Partner

 

By: MPM BioVentures III LLC, its General

 

Partner

 

 

 

By:

/s/ Nicholas Simon III

 

Name:

Nicholas Simon III

 

Title:

Series A Member

 

 

 

 

 

Address:

 

 

 

The John Hancock Tower

 

200 Clarendon Street, 54th Floor

 

Boston, MA 02116

 

 

 

 

 

Facsimile: (617) 425-9201

 

ARYX THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT – SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

MPM BIOVENTURES III-QP, L.P.

 

 

 

 

 

By: MPM BioVentures III GP, L.P., its

 

General Partner

 

By: MPM BioVentures III LLC, its General

 

Partner

 

 

 

By:

/s/ Nicholas Simon III

 

Name:

Nicholas Simon III

 

Title:

Series A Member

 

 

 

 

 

Address:

 

 

 

The John Hancock Tower

 

200 Clarendon Street, 54th Floor

 

Boston, MA 02116

 

 

 

 

 

Facsimile: (617) 425-9201

 

ARYX THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT – SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

MPM BIOVENTURES III GMBH & CO.
BETEILIGUNGS KG

 

 

 

 

 

By: MPM BioVentures III GP, L.P., in its

 

capacity as the Managing Limited Partner

 

By: MPM BioVentures III LLC, its General

 

Partner

 

 

 

By:

/s/ Nicholas Simon III

 

Name:

Nicholas Simon III

 

Title:

Series A Member

 

 

 

 

 

Address:

 

 

 

The John Hancock Tower

 

200 Clarendon Street, 54th Floor

 

Boston, MA 02116

 

 

 

 

 

Facsimile: (617) 425-9201

 

ARYX THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT – SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

MPM BIOVENTURES III PARALLEL

 

FUND, L.P.

 

 

 

 

 

By: MPM BioVentures III GP, L.P., its

 

General Partner

 

By: MPM BioVentures III LLC, its General

 

Partner

 

 

 

By:

/s/ Nicholas Simon III

 

Name:

Nicholas Simon III

 

Title:

Series A Member

 

 

 

 

 

Address:

 

 

The John Hancock Tower

 

 

200 Clarendon Street, 54th Floor

 

 

Boston, MA 02116

 

 

 

 

 

 

 

Facsimile:  (617) 425-9201

 

ARYX THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT – SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

MPM ASSET MANAGEMENT

 

INVESTORS 2002 BVIII LLC

 

 

 

 

 

By:

/s/ Nicholas Simon III

 

Name:

Nicholas Simon III

 

Title:

Series A Member

 

 

 

 

 

Address:

 

 

The John Hancock Tower

 

 

200 Clarendon Street, 54th Floor

 

 

Boston, MA 02116

 

 

 

 

 

 

 

Facsimile:  (617) 425-9201

 

ARYX THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT – SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

MPM BIOVENTURES STRATEGIC

 

FUND, L.P.

 

 

 

 

 

By: MPM BioVentures III GP, L.P., its

 

General Partner

 

By: MPM BioVentures III LLC, its General

 

Partner

 

 

 

By:

/s/ Nicholas Simon III

 

Name:

Nicholas Simon III

 

Title:

Series A Member

 

 

 

 

 

Address:

 

 

The John Hancock Tower

 

 

200 Clarendon Street, 54th Floor

 

 

Boston, MA 02116

 

 

 

 

 

 

 

Facsimile:  (617) 425-9201

 

ARYX THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT – SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

ORBIMED ASSOCIATES LLC

 

 

 

 

 

 

 

By:

/s/ Eric A. Bittelman

 

Name:

Eric A. Bittelman

 

Title:

CFO, OrbiMed Adivsors, LLC

 

 

 

 

 

Address:

 

 

OrbiMed Advisors LLC

 

 

767 Third Ave. 30th Floor

 

 

New York NY 10017

 

 

 

 

 

 

 

Facsimile:

 

 

ARYX THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT – SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

CADUCEUS PRIVATE INVESTMENTS, LP

 

 

 

 

 

 

 

By:

/s/ Eric A. Bittelman

 

Name:

Eric A. Bittelman

 

Title:

CFO, OrbiMed Cpaital

 

 

 

 

 

Address:

 

 

OrbiMed Advisors LLC

 

 

767 Third Ave. 30th Floor

 

 

New York NY 10017

 

 

 

 

 

 

 

Facsimile:

 

 

ARYX THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT – SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

UBS JUNIPER CROSSOVER FUND, L.L.C.

 

 

 

 

 

By:

/s/ Eric A. Bittelman

 

Name:

Eric A. Bittelman

 

Title:

CFO, OrbiMed Adivsors, LLC

 

 

 

 

 

Address:

 

 

OrbiMed Advisors LLC

 

 

767 Third Ave. 30th Floor

 

 

New York NY  10017

 

 

 

 

 

 

 

Facsimile:

 

 

ARYX THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT – SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

Jennison Health Sciences Fund, a series of

 

Jennison Sector Funds, Inc. (the “Fund”)

 

 

 

 

 

By:

Jennison Associates LLC (“Jennison”), as

 

 

sub-adviser to the Fund

 

 

 

 

By:

/s/ David Chan

 

Name:

David Chan

 

Title:

Managing Director of Jennison and
Portfolio Manager to the Fund

 

 

 

 

 

Address:

 

 

c/o Jennison Associates LLC

 

 

466 Lexington Ave

 

 

New York NY  10017

 

 

 

 

 

 

 

Facsimile:

(212) 986-6138

 

ARYX THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT – SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

Pacific Select Fund, Health Sciences

 

Portfolio (the “Fund”)

 

 

 

By:

Jennison Associates LLC (“Jennison”), as

 

 

sub-advisor to the Fund

 

 

 

 

By:

/s/ David Chan

 

Name:

David Chan

 

Title:

Managing Director of Jennison and
Portfolio Manager to the Fund

 

 

 

 

 

Address:

 

 

c/o Jennison Associates LLC

 

 

466 Lexington Ave

 

 

New York NY  10017

 

 

 

 

 

 

 

Facsimile:

(212) 986-6138

 

ARYX THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT – SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

NEXUS GEMINI, L.P.

 

 

 

 

 

By:

/s/ Dominique Semon

 

Name:

Dominique Semon

 

Title:

Fund Manager

 

 

 

 

 

Address:

 

 

Merlin Nexus

 

 

230 Park Avenue, Suite 928

 

 

New York NY  10169

 

 

 

 

 

 

 

Facsimile:

(646) 227-5201

 

ARYX THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT – SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

PURCHASER:

 

 

MONTREUX EQUITY PARTNERS III

 

SBIC, LP

 

 

 

 

 

By:

/s/ Manish Chapekar

 

Name:

Manish Chapekar

 

Title:

Managing Director of the General
Partner

 

 

 

 

 

Address:

 

 

3000 Sand Hill Road

 

 

Building 1, Suite 260

 

 

Menlo Park, CA  94025

 

 

 

 

 

 

 

Facsimile:

(650) 234-1250

 

ARYX THERAPEUTICS, INC.

SECURITIES PURCHASE AGREEMENT – SIGNATURE PAGE

 

--------------------------------------------------------------------------------


 

Exhibit A

 

SCHEDULE OF PURCHASERS

 

Purchaser Name and Address

 

Number of
Shares to be
Purchased

 

Number of
Underlying Shares to
be Purchased under
Warrants

 

Aggregate
Purchase Price

Growth Equity Opportunities Fund, LLC
c/o New Enterprise Associates
1119 St. Paul Street
Baltimore, MD 21201

 

4,469,274

 

1,340,782

 

$

10,000,000.58

 

 

 

 

 

 

 

MPM BioVentures III, L.P.
MPM BioVentures III-QP, L.P.
MPM BioVentures III GMBH & Co. Beteiligungs KG
MPM BioVentures III Parallel Fund, L.P.
MPM Asset Management Investors 2002 BVIII LLC
MPM BioVentures Strategic Fund, L.P.
The John Hancock Tower
200 Clarendon Street, 54th Floor
Boston, MA 02116
Attn: Nicholas J. Simon III

 

1,787,710

 

536,313

 

$

4,000,001.13

 

 

 

 

 

 

 

Caduceus Private Investments, L.P.
OrbiMed Associates LLC
UBS Juniper Crossover Fund, LLC
Orbimed Advisors LLC
767 Third Ave. 30th Floor
New York, NY 10017
Attn: Eric A. Bittleman

 

1,214,646

 

364,394

 

$

2,717,770.43

 

 

 

 

 

 

 

IFTCO, as nominee for Pacific Select Fund, Health
Sciences Portfolio
David Chan
c/o Jennison Associates LLC
466 Lexington Ave.
New York, NY 10017

 

148,782

 

44,635

 

$

332,899.73

 

 

 

 

 

 

 

Hare & Co., as nominee for Jennison Health Sciences Fund
David Chan
c/o Jennison Associates LLC
466 Lexington Ave.
New York, NY 10017

 

1,192,000

 

357,600

 

$

2,667,100

 

 

 

 

 

 

 

Nexus Gemini, LP
Dominique Semon
230 Park Ave., Ste. 928
New York, NY 10169

 

558,659

 

167,598

 

$

1,249,999.51

 

--------------------------------------------------------------------------------


 

Purchaser Name and Address

 

Number of
Shares to be
Purchased

 

Number of
Underlying Shares to
be Purchased under
Warrants

 

Aggregate
Purchase Price

Montreux Equity Partners III SBIC, LP
3000 Sand Hill Road
Building 1, Suite 260
Menlo Park, CA 94025-7073
Attn: Manish Chapekar

 

278,474

 

83,542

 

$

623,085.58

 

--------------------------------------------------------------------------------


 

Exhibit B

 

FORM OF WARRANT

 

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 AND MAY NOT BE OFFERED, SOLD, ASSIGNED, PLEDGED,
TRANSFERRED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN EFFECTIVE REGISTRATION
STATEMENT UNDER SAID ACT OR PURSUANT TO AN AVAILABLE EXEMPTION FROM REGISTRATION
UNDER SAID ACT AND, IF REQUESTED BY THE COMPANY, UPON DELIVERY OF AN OPINION OF
COUNSEL REASONABLY SATISFACTORY TO THE COMPANY THAT THE PROPOSED TRANSFER IS
EXEMPT FROM SAID ACT.

 

WARRANT NO.

 

NUMBER OF SHARES:

DATE OF ISSUANCE: November     , 2008

 

(subject to adjustment)

 

WARRANT TO PURCHASE SHARES

OF COMMON STOCK OF

 

ARYx Therapeutics, Inc.

 

This Warrant is issued to                           , or its registered assigns
in accordance with the terms hereof (the “Purchaser”), pursuant to that certain
Securities Purchase Agreement, dated as of November 11, 2008, between ARYx
Therapeutics, Inc., a Delaware corporation (the “Company”), the Purchaser and
certain other purchasers thereunder (the “Purchase Agreement”) and is subject to
the terms and conditions of the Purchase Agreement. This Warrant, together with
such other warrants issued pursuant to the terms of the Purchase Agreement,
shall collectively be referred to as the “Warrants.”

 

1.          EXERCISE OF WARRANT.

 

(a)      Method of Exercise.  Subject to the terms and conditions herein set
forth, upon surrender of this Warrant at the principal office of the Company and
upon payment of the Warrant Price (as defined below) by wire transfer to the
Company or cashier’s check drawn on a United States bank made to the order of
the Company, or exercise of the right to credit the Warrant Price against the
fair market value of the Warrant Stock (as defined below) at the time of
exercise (the “Net Exercise Right”) pursuant to Section 1(b), Purchaser is
entitled to purchase from the Company, at any time after the date hereof and on
or before the date that is five (5) years from the Date of Issuance set forth
above (the “Expiration Date”), up to              shares (as adjusted from time
to time pursuant to the provisions of this Warrant) of Common Stock, par value
$0.001 per share (“Common Stock”) of the Company (the “Warrant Stock”), at a
purchase price of $2.64 per share (the “Warrant Price”).

 

(b)      Net Exercise Right.  If the Company shall receive written notice from
the holder of this Warrant at the time of exercise of this Warrant that the
holder elects to exercise the Net Exercise Right, the Company shall deliver to
such holder (without payment by the Purchaser

 

--------------------------------------------------------------------------------


 

of any exercise price in cash) that number of fully paid and nonassessable
shares of Common Stock equal to the quotient obtained by dividing (y) the value
of this Warrant (or the specified portion thereof) on the date of exercise,
which value shall be determined by subtracting (1) the aggregate Warrant Price
of the Warrant Stock (or the specified portion thereof) immediately prior to the
exercise of this Warrant from (2) the Aggregate Fair Market Value (as defined
below) of the Warrant Stock (or the specified portion thereof) issuable upon
exercise of this Warrant (or specified portion thereof) on the date of exercise
by (z) the Fair Market Value (as defined below) of one share of Common Stock on
the date of exercise.  The “Fair Market Value” of a share of Common Stock shall
mean the average of the closing or last reported sale prices of the Common Stock
on the NASDAQ Global Market or other such other principal exchange or quotation
system for the five (5) consecutive trading days immediately prior to date of
exercise as reported by the NASDAQ Global Market or such other principal
exchange or quotation system on which the Common Stock is then traded or, if the
Common Stock is not publicly traded, the price determined in good faith by the
Company’s Board of Directors.  The “Aggregate Fair Market Value” of the Warrant
Stock shall be determined by multiplying the number of shares of Warrant Stock
by the Fair Market Value of one share of Warrant Stock.

 

2.          CERTAIN ADJUSTMENTS.

 

(a)        Mergers or Consolidations.  If at any time while this Warrant is
exercisable there shall be a capital reorganization (other than a combination or
subdivision of Warrant Stock otherwise provided for herein) (a
“Reorganization”), or a merger or consolidation of the Company with another
corporation (other than a merger with another corporation in which the Company
is a continuing corporation and which does not result in any reclassification or
change of outstanding securities issuable upon exercise of this Warrant or a
merger effected exclusively for the purpose of changing the domicile of the
Company) (a “Merger”), then, as a part of such Reorganization or Merger, the
Company shall use its commercially reasonable efforts to ensure Purchaser shall
thereafter be entitled to receive upon exercise of this Warrant, during the
period specified in this Warrant and upon payment of the Warrant Price, the same
amount and kind of securities, cash or other property of the Company or the
successor corporation resulting from such Reorganization or Merger, to which a
holder of the Common Stock deliverable upon exercise of this Warrant would have
been entitled under the provisions of the agreement in such Reorganization or
Merger if this Warrant had been exercised immediately before that Reorganization
or Merger. In any such case, appropriate adjustment (as determined in good faith
by the Company’s Board of Directors) shall be made in the application of the
provisions of this Warrant with respect to the rights and interests of the
Purchaser after the Reorganization or Merger to the end that the provisions of
this Warrant (including adjustment of the Warrant Price then in effect and the
number of shares of Warrant Stock) shall be applicable after that event, as near
as reasonably may be, in relation to any shares or other property deliverable
after that event upon exercise of this Warrant. Notwithstanding the foregoing,
in the event any successor to the Company, surviving entity or the corporation
purchasing or otherwise acquiring such assets or other appropriate corporation
or entity does not agree to assume this Warrant in connection with a
Reorganization or Merger, then this Warrant shall terminate and be of no further
force or effect unless exercised pursuant to Section 1 hereof prior to the date
of closing of such Reorganization or Merger.

 

--------------------------------------------------------------------------------


 

(b)      Splits and Subdivisions; Dividends.  In the event the Company should at
any time, or from time to time, fix a record date for the effectuation of a
split or subdivision of the outstanding shares of Common Stock or the
determination of the holders of Common Stock entitled to receive a dividend or
other distribution payable in additional shares of Common Stock or other
securities or rights convertible into, or entitling the holder thereof to
receive directly or indirectly, additional shares of Common Stock (hereinafter
referred to as the “Common Stock Equivalents”) without payment of any
consideration by such holder for the additional shares of Common Stock or Common
Stock Equivalents (including the additional shares of Common Stock issuable upon
conversion or exercise thereof), then, as of such record date (or the date of
such distribution, split or subdivision if no record date is fixed), the per
share Warrant Price shall be appropriately decreased and the number of shares of
Warrant Stock shall be appropriately increased in proportion to such increase
(or potential increase) of outstanding shares.

 

(c)      Combination of Shares.  If the number of shares of Common Stock
outstanding at any time after the date hereof is decreased by a combination of
the outstanding shares of Common Stock, the per share Warrant Price shall be
appropriately increased and the number of shares of Warrant Stock shall be
appropriately decreased in proportion to such decrease in outstanding shares.

 

(d)      Adjustments for Other Distributions.  In the event the Company shall
declare a distribution payable in securities of other persons, evidences of
indebtedness issued by the Company or other persons, assets (excluding cash
dividends paid out of net profits) or options or rights not referred to in
Section 2(b), then, in each such case for the purpose of this Section 2(d), upon
exercise of this Warrant the holder hereof shall be entitled to a proportionate
share of any such distribution as though such holder was the holder of the
number of shares of Common Stock into which this Warrant may be exercised as of
the record date fixed for the determination of the holders of Common Stock
entitled to receive such distribution.

 

(e)     Certificate of Adjustment.  Whenever the Warrant Price or number or type
of securities issuable upon exercise of this Warrant is adjusted, as herein
provided, the Company shall, at its expense, promptly deliver to the record
holder of this Warrant a certificate of an officer of the Company setting forth
the nature of such adjustment and showing in detail the facts upon which such
adjustment is based.

 

3.          NO FRACTIONAL SHARES.  No fractional shares of Warrant Shares will
be issued in connection with any exercise of this Warrant.  In lieu of any
fractional shares which would otherwise be issuable, the Company shall pay cash
equal to the product of such fraction multiplied by the Fair Market Value of one
share of Warrant Stock.

 

4.          NO STOCKHOLDER RIGHTS.  Until the exercise of this Warrant or any
portion of this Warrant, the Purchaser shall not have nor exercise any rights by
virtue hereof as a stockholder of the Company (including without limitation the
right to notification of stockholder meetings or the right to receive any notice
or other communication concerning the business and affairs of the Company).

 

5.          RESERVATION OF STOCK.  The Company covenants that during the period
this Warrant is exercisable, the Company will reserve from its authorized and
unissued Common

 

--------------------------------------------------------------------------------


 

Stock a sufficient number of shares of Common Stock (or other securities, if
applicable) to provide for the issuance of Warrant Stock (or other securities)
upon the exercise of this Warrant.  The Company agrees that its issuance of this
Warrant shall constitute full authority to its officers who are charged with the
duty of executing stock certificates to execute and issue the necessary
certificates for the Warrant Stock upon the exercise of this Warrant.

 

6.          MECHANICS OF EXERCISE.  This Warrant may be exercised by the holder
hereof, in whole or in part, by the surrender of this Warrant and the Notice of
Exercise attached hereto as Exhibit A duly completed and executed on behalf of
the holder hereof, at the principal office of the Company together with payment
in full of the Warrant Price then in effect with respect to the number of shares
of Warrant Stock as to which the Warrant is being exercised.  This Warrant shall
be deemed to have been exercised immediately prior to the close of business on
the date of its surrender for exercise as provided above, and the person
entitled to receive the Warrant Stock issuable upon such exercise shall be
treated for all purposes as the holder of such shares of record as of the close
of business on such date.  As promptly as practicable on or after such date, the
Company at its expense shall cause to be issued and delivered to the person or
persons entitled to receive the same, a certificate or certificates for the
number of full shares of Warrant Stock issuable upon such exercise, together
with cash in lieu of any fraction of a share as provided above.  The shares of
Warrant Stock issuable upon exercise hereof shall, upon their issuance, be
validly issued, fully paid and nonassessable, and free from all preemptive
rights, taxes, liens and charges with respect to the issue thereof.  In the
event that this Warrant is exercised in part, the Company at its expense will
execute and deliver a new Warrant of like tenor exercisable for the number of
shares for which this Warrant may then be exercised.

 

7.          REPRESENTATIONS OF PURCHASER.  As of the date hereof, the Purchaser
hereby confirms the representations and warranties made by the Purchaser in
Section 4 of the Purchase Agreement.

 

8.          TRANSFER RESTRICTIONS.

 

(a)      Unregistered Security.  The holder of this Warrant acknowledges that
this Warrant and the Warrant Stock have not been registered under the Securities
Act of 1933, as amended (the “Securities Act”) or applicable state securities
laws (collectively, the “Acts”), and agrees not to sell, encumber or otherwise
transfer this Warrant or any Warrant Stock issued upon its exercise unless
(i) there is an effective registration statement under the Securities Act
covering the transaction, (ii) the Company receives an opinion of counsel
satisfactory to the Company that such registration is not required, or (iii) the
Company otherwise satisfies itself that registration is not required.  Each
certificate or other instrument for Warrant Stock issued upon the exercise of
this Warrant shall bear a legend substantially to the foregoing effect.

 

(b)      No Transfer.  This Warrant is not transferable without the Company’s
prior written consent; provided, however, such consent shall not be required in
connection with the transfer by the Purchaser of such Warrant (but only with all
related obligations) without consideration to a Qualifying Holder (as such term
is defined in the Registration Rights Agreement between the Company and the
Purchaser entered into in connection with the Purchase Agreement dated as of
even date herewith), provided that (i) written notice (in the form of Exhibit B
as attached hereto) is provided to the Company at least five (5) business days
prior

 

--------------------------------------------------------------------------------


 

to any such transfer, (ii) the transferee is an “accredited investor” as defined
in Rule 501(a) of Regulation D promulgated under the Securities Act and
(iii) the transferee agrees in writing to be bound by all of the provisions of
this Warrant.

 

9.          NOTICES OF RECORD DATE.  In the event of:

 

(a)      any taking by the Company of a record of the holders of any class of
securities for the purpose of determining the holders thereof who are entitled
to receive any dividend (other than a cash dividend payable out of earned
surplus of the Company) or other distribution, or any right to subscribe for,
purchase or otherwise acquire any shares of stock of any class or any other
securities or property, or to receive any other right; or

 

(b)      any Reorganization or Merger; or

 

(c)      any voluntary or involuntary dissolution, liquidation or winding-up of
the Company,

 

then and in each such event the Company will mail or cause to be mailed to the
Purchaser (or a permitted transferee pursuant to Section 8(b) above) a notice
specifying (i) the date on which any such record is to be taken for the purpose
of such dividend, distribution or right, and stating the amount and character of
such dividend, distribution or right and (ii) the date on which any such
Reorganization, Merger, dissolution, liquidation or winding-up is to take place,
and the time, if any, as of which the holders of record of Common Stock (or
other securities) shall be entitled to exchange their shares of Common Stock (or
other securities) for securities or other property deliverable upon such
Reorganization, Merger, dissolution, liquidation or winding-up.  Such notice
shall be mailed at least ten (10) business days prior to the date therein
specified.

 

10.        REPLACEMENT OF WARRANTS.  On receipt of evidence reasonably
satisfactory to the Company of the loss, theft, destruction or mutilation of
this Warrant and, in the case of any such loss, theft, destruction or mutilation
of this Warrant, on delivery of an indemnity agreement or security reasonably
satisfactory in form and amount to the Company or, in the case of any such
mutilation, on surrender and cancellation of such Warrant, the Company at its
expense will execute and deliver, in lieu thereof, a new Warrant of like tenor.

 

11.        SATURDAYS, SUNDAYS, HOLIDAYS, ETC.  If the last or appointed day for
the taking of any action or the expiration of any right required or granted
herein shall be a Saturday or Sunday or shall be a legal U.S. holiday, then such
action may be taken or such right may be exercised on the next succeeding day
not a Saturday, Sunday or legal U.S. holiday.

 

12.        MISCELLANEOUS.  This Warrant shall be governed by the laws of the
State of Delaware.  The headings in this Warrant are for purposes of convenience
and reference only, and shall not be deemed to constitute a part hereof. 
Neither this Warrant nor any term hereof may be changed, waived, discharged or
terminated except by an instrument in writing signed by the Company and the
Majority Purchasers (as defined in the Purchase Agreement) provided that all
Warrants are similarly affected.  Upon the effectuation of any such amendment,
discharge or waiver in conformance with this Section 12, the Company shall
promptly give written notice thereof to the record holders of the Warrants who
have not previously consented thereto in writing. All notices required or
permitted under this Warrant shall be in writing and shall be

 

--------------------------------------------------------------------------------


 

deemed effectively given: (a) upon personal delivery to the party to be
notified, (b) when sent by confirmed electronic mail or facsimile if sent during
normal business hours of the recipient, if not, then on the next business day,
(c) three business (3) days after having been sent by registered or certified
mail, return receipt requested, postage prepaid, or (d) one (1) day after
deposit with a nationally recognized overnight courier, specifying next day
delivery, with written verification of receipt. All communications shall be sent
to the Company at the address listed below and to Purchaser at the address set
forth in the Purchaser Agreement or at such other address as the Company or
Purchaser may designate by ten (10) days’ advance written notice to the other
party hereto. The invalidity or unenforceability of any provision hereof shall
in no way affect the validity or enforceability of any other provisions. Receipt
of this Warrant by the Purchaser shall constitute acceptance of and agreement to
all of the terms and conditions contained herein.

 

[SIGNATURE PAGE FOLLOWS]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, this Warrant to purchase shares of Common Stock of ARYx
Therapeutics, Inc. is issued effective as of the Date of Issuance first set
forth above.

 

 

ARYx Therapeutics, Inc.

 

 

 

 

 

 

 

By:

 

 

 

Paul Goddard, Ph.D.

 

 

Chairman of the Board and Chief

 

 

Executive Officer

 

 

 

 

Address:

6300 Dumbarton Circle

 

 

Fremont, CA 94555

 

 

Attention: Paul Goddard, Ph.D.,

 

 

 

with a copy to (which shall not constitute notice):

 

 

 

Cooley Godward Kronish, LLP

 

Five Palo Alto Square

 

3000 El Camino Real

 

Palo Alto, CA 94306

 

Attention: Jim F. Fulton, Jr., Esq.

 

--------------------------------------------------------------------------------


 

EXHIBIT A

 

NOTICE OF INTENT TO EXERCISE

(To be signed only upon exercise of Warrant)

 

To:  ARYx Therapeutics, Inc.

 

The undersigned, the Purchaser of the attached Warrant, hereby irrevocably
elects to exercise the purchase right represented by such Warrant for, and to
purchase thereunder,                              (                ) shares of
Common Stock of ARYx Therapeutics, Inc. and (choose one)

 

                     herewith makes payment of
                                     Dollars ($                  ) thereof

 

or

 

                     exercises the Net Exercise Right pursuant to
Section 1(b) thereof and requests that the certificates for such shares be
issued in the name of, and delivered to
                                                      , whose address is
                                                                                                                                                                                                        .

 

As of the date hereof, the Purchaser hereby confirms the representations and
warranties made by the Purchaser in Section 4 of the Purchase Agreement.

 

DATED:

 

 

 

 

 

 

(Signature must conform in all

 

respects to name of the Purchaser

 

as specified on the face of the

 

Warrant)

 

 

 

 

 

 

 

(Address)

 

--------------------------------------------------------------------------------


 

EXHIBIT B

 

NOTICE OF ASSIGNMENT FORM

 

FOR VALUE RECEIVED,                                              (the
“Assignor”) hereby sells, assigns and transfers all of the rights of the
undersigned Assignor under the attached Warrant with respect to the number of
shares of Common Stock of ARYx Therapeutics, Inc. (the “Company”) covered
thereby set forth below, to the following “Assignee” and, in connection with
such transfer, represents and warrants to the Company that (i) such Assignee is
a Qualifying Holder (as such term is defined in the Registration Rights
Agreement between the Company and the Purchaser entered into in connection with
the Purchase Agreement dated as of even date herewith) of the Assignor and
(ii) the transfer is otherwise in compliance with Section 9(b) of the Warrant:

 

NAME OF ASSIGNEE

 

ADDRESS/FAX NUMBER

 

 

 

 

 

Signature:

 

Dated:

 

 

Witness:

 

 

 

ASSIGNEE ACKNOWLEDGMENT

 

The undersigned Assignee acknowledges that it has reviewed the attached Warrant
and by its signature below it hereby represents and warrants that it is a
Qualifying Holder and an “accredited investor” as defined in Rule 501(a) of
Regulation D promulgated under the Securities Act of 1933, as amended, and
agrees to be bound by the terms and conditions of the attached Warrant as of the
date hereof.

 

 

 

Signature:

 

 

 

 

 

By:

 

 

Its:

 

 

Address:

 

 

--------------------------------------------------------------------------------


 

Exhibit C

 

FORM OF LEGAL OPINION

 

November     , 2008

 

To the Purchasers Set Forth on Schedule A Hereto

 

RE:   ARYx Therapeutics, Inc.

 

Ladies and Gentlemen:

 

We have acted as counsel for ARYx Therapeutics, Inc., a Delaware corporation
(the “Company”), in connection with the issuance and sale of
[                              ] “Common Stock”), and warrants (the “Warrants”)
to purchase up to [                              ] shares of the Common Stock
(the “Warrant Shares,” and, collectively with the Shares and Warrants, the
“Securities”), to the Purchasers under the Securities Purchase Agreement dated
as of November 11, 2008 (the “Purchase Agreement”).  We are rendering this
opinion pursuant to Section 5.1(f) of the Purchase Agreement.  Except as
otherwise defined herein, capitalized terms used but not defined herein have the
respective meanings given to them in the Purchase Agreement.

 

In connection with this opinion, we have examined and relied upon the
representations and warranties as to factual matters contained in and made
pursuant to the Purchase Agreement by the various parties and originals or
copies certified to our satisfaction, of such records, documents, certificates,
opinions, memoranda and other instruments as in our judgment are necessary or
appropriate to enable us to render the opinion expressed below.

 

As to certain factual matters, we have relied upon certificates of officers of
the Company and have not sought to independently verify such matters.  Where we
render an opinion “to our knowledge” or concerning an item “known to us” or our
opinion otherwise refers to our knowledge, it is based solely upon (i) an
inquiry of attorneys within this firm who have represented the Company in this
transaction, (ii) receipt of a certificate executed by an officer of the Company
covering such matters and (iii) such other investigation, if any, that we
specifically set forth herein.

 

In rendering this opinion, we have assumed: (i) the authenticity of all
documents submitted to us as originals; (ii) the conformity to originals of all
documents submitted to us as copies; (iii) the accuracy, completeness and
authenticity of certificates of public officials; (iv) the due authorization,
execution and delivery of all documents (except the due authorization, execution
and delivery by the Company of the Purchase Agreement, the Registration Rights
Agreement and the Warrants (together, the “Transaction Documents”)), where
authorization, execution and delivery are prerequisites to the effectiveness of
such documents; and (v) the genuineness and authenticity of all signatures on
original documents (except the signatures on behalf of the Company on the
Transaction Documents). We have also assumed: that all individuals executing and
delivering documents had the legal capacity to so execute and deliver; that the
Transaction Documents are obligations binding upon the parties thereto other
than the Company; that the parties to the Transaction Documents other than the
Company have filed any required California franchise or income tax returns and
have paid any required California

 

--------------------------------------------------------------------------------


 

franchise or income taxes; and that there are no extrinsic agreements or
understandings among the parties to the Transaction Documents or to the Material
Agreements (as defined below) that would modify or interpret the terms of any of
the Transaction Documents or the respective rights or obligations of the parties
thereunder.

 

Our opinion is expressed only with respect to the federal laws of the United
States of America and the laws of the State of California and the General
Corporation Law of the State of Delaware.  We note that the parties to the
Transaction Documents have designated the laws of the State of Delaware as the
laws governing the Transaction Documents.  Our opinion in paragraph 3 below as
to the validity, binding effect and enforceability of the Transaction Documents
is premised upon the result that would obtain if a California court were to
apply the internal laws of the State of California (notwithstanding the
designation of the laws of the State of Delaware) to the interpretation and
enforcement of the Transaction Documents.  We express no opinion as to whether
the laws of any particular jurisdiction apply and no opinion to the extent that
the laws of any jurisdiction other than those identified above are applicable to
the subject matter hereof or any liquidated damages provisions in the
Transaction Documents.

 

We are not rendering any opinion as to any statute, rule, regulation, ordinance,
decree or decisional law relating to antitrust, banking, land use,
environmental, pension, employee benefits, tax, fraudulent conveyance, usury,
laws governing the legality of investments for regulated entities, Regulations
T, U or X of the Board of Governors of the Federal Reserve System, any law,
rules or regulations relating to the United States Food and Drug Administration
or any other federal, state or foreign agencies or bodies engaged in the
regulation of pharmaceuticals or the bylaws, rules or regulations of the
National Association of Securities Dealers, Inc. (“NASD”).  Furthermore, we
express no opinion with respect to compliance with antifraud laws, rules or
regulations relating to securities or the offer and sale thereof; compliance
with fiduciary duties by the Company’s Board of Directors or stockholders;
compliance with safe harbors for disinterested Board of Director or stockholder
approvals; compliance with state securities or blue sky laws except as
specifically set forth below; compliance with the Investment Company Act of
1940; or compliance with laws that place limitations on corporate distributions.

 

With regard to our opinion in paragraph 1 below with respect to the good
standing and due qualification of the Company, we have relied solely upon
certificates of the Secretaries of State of the indicated jurisdiction as of a
recent date.

 

With regard to our opinion in paragraph 4 below with respect to securities of
the Company to be issued after the date hereof, we express no opinion to the
extent that, notwithstanding its current reservation of shares of Common Stock,
future issuance of securities of the Company and/or antidilution adjustments to
outstanding securities of the Company cause the Warrants to be exercisable for
more shares of Common Stock than the number that then remain authorized but
unissued.

 

With regard to our opinion in paragraph 5 below concerning defaults under and
any material breaches of any Material Agreement, we have relied solely upon
(i) inquiries of officers of the Company and (ii) an examination of the
contracts filed by the Company in the SEC Documents, a list of which is attached
hereto as SCHEDULE B (the “Material Agreements”), in the form provided to us by
the Company.  We have made no further investigation.  Further, with regard to
our opinion in paragraph 5 below concerning Material Agreements, we express no
opinion as to

 

--------------------------------------------------------------------------------


 

(i) financial covenants or similar provisions therein requiring financial
calculations or determinations to ascertain compliance, (ii) provisions therein
relating to the occurrence of a “material adverse event” or words of similar
import or (iii) any statement or writing that may constitute parol evidence
bearing on interpretation or construction.  To the extent that laws other than
those of California govern any of the Material Agreements, we assume that the
Material Agreements would be interpreted in accordance with their plain meaning.

 

With regard to our opinion in paragraph 7 below, we have assumed the following:
(a) that the representations made by each Purchaser in the Purchase Agreement
are true and correct; (b) that neither the Company, the Placement Agent nor any
person acting on behalf of either the Company or the Placement Agent has offered
or sold the Securities by any form of general solicitation or general
advertising within the meaning of Rule 502(c) of Regulation D promulgated under
the Securities Act; and (c) that there will be no offerings or sales of
securities of the Company after the date hereof in a transaction that can be
“integrated” with any sales of the Securities.

 

On the basis of the foregoing, in reliance thereon and with the foregoing
qualifications, we are of the opinion that:

 

1.             The Company is a corporation duly incorporated, validly existing
and in good standing under the laws of the State of Delaware and has all
corporate power and authority necessary to own and lease its properties and to
conduct its business as it is currently being conducted, except as would not
reasonably be expected to have a material adverse effect upon the Company taken
as a whole. The Company is qualified to do business as a foreign corporation in
California.

 

2.             The Company has the requisite corporate power and authority to
execute, deliver and perform its obligations under the Transaction Documents.

 

3.             All corporate action on the part of the Company necessary for the
authorization, execution and delivery of the Transaction Documents by the
Company, the authorization, sale, issuance and delivery of the Securities and
the performance by the Company of its obligations under the Transaction
Documents has been taken. Each of the Transaction Documents has been duly and
validly authorized, executed and delivered by the Company and each such
agreement constitutes a valid and binding agreement of the Company enforceable
against the Company in accordance with its respective terms, except that we
express no opinion as to the validity of rights to indemnity and contribution
under section 8 of the Purchase Agreement and section 11 of the Registration
Rights Agreement and except as such enforceability may be limited by applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, arrangement,
moratorium or other similar laws affecting creditors’ rights generally, and
subject to general equity principles and to limitations on availability of
equitable relief, including specific performance.

 

4.             The Shares have been duly authorized, and upon issuance and
delivery against payment therefor in accordance with the terms of the Purchase
Agreement, the Shares will be validly issued, outstanding, fully paid and
nonassessable.  The Warrant Shares, when issued

 

--------------------------------------------------------------------------------


 

upon exercise of the Warrants in accordance with their terms, will be validly
issued, fully paid and nonassessable.

 

5.             The execution and delivery of the Transaction Documents, and the
issuance of the Shares and the Warrants pursuant thereto, do not violate any
provision of the Company’s Certificate of Incorporation or Bylaws, do not
constitute a default under or a material breach of any Material Agreement and do
not violate (a) any governmental statute, rule or regulation which in our
experience is typically applicable to transactions of the nature contemplated by
the Transaction Documents or (b) any order, writ, judgment, injunction, decree,
determination or award which has been entered against the Company and of which
we are aware, in each case to the extent the violation of which would materially
and adversely affect the Company.

 

6.             All consents, approvals, authorizations, or orders of, and
filings, registrations, and qualifications with any U.S. Federal or California
regulatory authority or governmental body required for the issuance of the
Shares and Warrants, have been made or obtained, except (a) for the filing of a
Form D pursuant to Securities and Exchange Commission Regulation D, and (b) for
the filing of the notice to be filed under California Corporations Code
Section 25102.1(d).

 

7.             The offer and sale of the Shares and Warrants are exempt from the
registration requirements of the Securities Act of 1933, as amended, subject to
the timely filing of a Form D pursuant to Securities and Exchange Commission
Regulation D.

 

[Signature Page Follows]

 

--------------------------------------------------------------------------------


 

This opinion is intended solely for your benefit and is not to be made available
to or be relied upon by any other person, firm, or entity without our prior
written consent.

 

 

Very truly yours,

 

 

 

 

 

COOLEY GODWARD KRONISH LLP

 

 

 

 

By:

 

 

 

      James F. Fulton, Jr., Esq.

 

 

--------------------------------------------------------------------------------


 

SCHEDULE A

 

PURCHASERS

 

--------------------------------------------------------------------------------


 

SCHEDULE B

 

MATERIAL AGREEMENTS

 

1.    Loan and Security Agreement No. 4521, dated March 28, 2005, by and between
Lighthouse and the Company, as amended on April 22, 2005, July 25, 2005,
June 27, 2006, August 30, 2007, October 19, 2007, February 22, 2008 and
October 17, 2008.

 

2.    Master Security Agreement, dated August 24, 2005, by and between General
Electric Capital Corporation and the Company.

 

3.    Lease Agreement, dated November 16, 2004, by and between Trinet Essential
Facilities X, Inc. and the Company, for the premises located at 6300 Dumbarton
Circle, Fremont, California 94555.

 

4.    Amended and Restated Investor Rights Agreement by and between the Company
and certain of its securityholders as indentified therein, dated October 22,
2007.

 

--------------------------------------------------------------------------------


 

Exhibit D

 

PURCHASER’S CERTIFICATE OF SUBSEQUENT SALE

 

Attention:

ARYx Therapeutics, Inc.
Chief Financial Officer

 

The undersigned, [an officer of, or other person duly authorized by] 
                                                                                                                       
[fill in official name of individual or institution] hereby certifies that
he/she [said institution] is the Purchaser of the Securities evidenced by the
attached certificate, and as such, sold such shares on
                                           in accordance with the Registration
Statement number                                                  [fill in the
number of or otherwise identify Registration Statement] and the requirement, if
any, of delivering a current prospectus forming a part of such Registration
Statement has been complied with in connection with such sale.

 

Print or Type:

 

Name of Purchaser
(Individual or Institution):

 

 

 

 

 

Name of Individual
Representing Purchaser
(if an institution):

 

 

 

 

 

Title of Individual
Representing Purchaser
(if an institution):

 

 

 

Signature by:

 

Individual Purchaser
or Individual Representing
Purchaser:

 

 

 

--------------------------------------------------------------------------------